Exhibit 10.46(b)

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

Wisconsin Energy Corporation has requested confidential treatment of certain
portions of this document pursuant to an application for confidential treatment
sent to the SEC. Wisconsin Energy has omitted such portions from this filing and
filed them separately with the SEC. Such omissions are designated as “[**]”.

POINT BEACH NUCLEAR PLANT

POWER PURCHASE AGREEMENT

BETWEEN

FPL ENERGY POINT BEACH, LLC

AND

WISCONSIN ELECTRIC POWER COMPANY

DATED AS OF DECEMBER 19, 2006



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

POWER PURCHASE AGREEMENT

TABLE OF CONTENTS

 

ARTICLE I: DEFINITIONS

   1

1.1.

   Defined Terms    1

1.2.

   Rules of Interpretation    13

1.3.

   Accounting Terms    14

1.4.

   Legal Representation    14

ARTICLE II: PURCHASE OF CAPACITY, ENERGY, AND ANCILLARY SERVICES

   14

2.1.

   Capacity Sale and Purchase    14

2.2.

   Energy Sale and Purchase    14

2.3.

   Ancillary Services    15

2.4.

   Replacement Energy and Replacement Capacity    16

2.5.

   Financial Transmission Rights    17

2.6.

   Title and Risk of Loss    18

2.7.

   Delivery Point    18

2.8.

   Capacity Accreditation    18

2.9.

   Uprates    18

2.10.

   Right of First Offer    20

2.11.

   Reactive Power    20

2.12.

   Station Service    21

2.13.

   CT Capacity    21

ARTICLE III: PAYMENTS

   21

3.1.

   Purchase Payments    21

3.2.

   Peak Adjustment Payment    22

ARTICLE IV: SCHEDULING

   22

4.1.

   Scheduling    22

4.2.

   Failure to Schedule    23

ARTICLE V: MAINTENANCE AND OPERATION

   23

5.1.

   Scheduled Maintenance    23

5.2.

   Derate Notices    24

5.3.

   Operation    25

ARTICLE VI: METERING

   28

6.1.

   Metering    28

ARTICLE VII: BILLING AND PAYMENT

   29

7.1.

   Billing and Payment    29

ARTICLE VIII: PERFORMANCE SECURITY

   30

8.1.

   Seller Performance Security    30

 

i



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

8.2.

   Buyer Performance Security    30

8.3.

   Draws; Replenishments    30

8.4.

   Reporting    31

ARTICLE IX: FORCE MAJEURE

   31

9.1.

   Conditions of Excuse for Seller    31

9.2.

   Conditions of Excuse for Buyer    31

9.3.

   Burden of Proof    32

9.4.

   Payment and Security Obligations Not Excused    32

9.5.

   Time Limits    32

9.6.

   Deadline Extended    32

ARTICLE X: EVENTS OF DEFAULT; REMEDIES

   33

10.1.

   List of Events of Default    33

10.2.

   Remedies    34

10.3.

   Rights of Specific Performance    35

10.4.

   Limitation of Liability    35

10.5.

   Disclaimer of Warranties    35

ARTICLE XI: REPRESENTATIONS, WARRANTIES AND COVENANTS

   36

11.1.

   Representations and Warranties of Buyer    36

11.2.

   Representations and Warranties of Seller    37

11.3.

   Covenants of Seller    38

ARTICLE XII: INDEMNITY

   38

12.1.

   By Seller    38

12.2.

   Indemnification by Buyer    39

12.3.

   Joint Negligence    39

12.4.

   Responsibility for Employees    39

12.5.

   Notice and Participation    39

12.6.

   Payment of Indemnification Claims    40

12.7.

   Survival of Obligation    40

ARTICLE XIII: TERM

   40

13.1.

   Term    40

13.2.

   Termination    41

13.3.

   Effect of Termination    41

ARTICLE XIV: ADMINISTRATIVE COMMITTEE

   41

14.1.

   Purpose    41

14.2.

   Membership    41

14.3.

   Meetings    41

14.4.

   Functions    42

14.5.

   Expenses    42

 

ii



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

ARTICLE XV: NOTICES

   42

15.1.

   Notices in Writing    42

15.2.

   Date of Notification    43

15.3.

   Oral Notice in Emergency    43

ARTICLE XVI: CONFIDENTIALITY

   43

16.1.

   Non-Disclosure to Third Parties    43 16.2.    Definition of Proprietary
Information    44 16.3.    Limitations on Required Disclosure    44 16.4.   
Remedies    44 16.5.    Survival of Confidentiality    45

ARTICLE XVII: INSURANCE

   45 17.1.    Coverage and Amounts of Seller    45 17.2.    Insurance
Certificates    46

17.3.

   Coverage For Full Term    47

ARTICLE XVIII: ASSIGNMENT

   47 18.1.    Binding Effect    47 18.2.    Assignment    47

18.3.

   Change in Control    48

ARTICLE XIX: DISPUTE RESOLUTION

   48 19.1.    General Provisions    48 19.2.    Negotiation    48 19.3.   
Binding Upon Parties    49 19.4.    Continued Performance    49

ARTICLE XX: COMPLIANCE WITH LAWS; TAXES

   49 20.1.    Compliance with Laws    49 20.2.    Mobile-Sierra    49

20.3.

   Taxes and Other Charges    49

ARTICLE XXI: CHANGE IN LAW

   50 21.1.    Change in Law    50 21.2.    Future Attributes    50

21.3.

   MISO Changes    51

ARTICLE XXII: MISCELLANEOUS

   51 22.1.    Recording Telephone Conversations    51 22.2.    Governing Law   
51 22.3.    Entire Agreement; Amendment    52 22.4.    No Implied Waiver    52
22.5.    Severability    52 22.6.    No Exclusivity/Dedication of Assets    53

22.7.

   Expenses    53

 

iii



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

22.8.

   Counterparts    53

22.9.

   Survival    53

22.10.

   Individual Responsibility    53

22.11.

   No Duty To Third Parties    53

22.12.

   Forward Contract    54

22.13.

   Press Releases    54

 

Exhibits      Exhibit A    Delivered Energy Charges Exhibit B    Buyer’s
Capacity Amount Exhibit C    Delivered Energy Charge Shaping Factor Exhibit D   
Diagram of Metering Devices Exhibit E    Form of Seller’s Guaranty Exhibit F   
Form of Letter of Credit Exhibit G    Peak Adjustment Payment Exhibit H   
Scheduling Provisions Exhibit I    MAIN Guide No. 3A Standards

 

iv



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

POWER PURCHASE AGREEMENT

This POWER PURCHASE AGREEMENT is made and entered into as of December 19, 2006,
by and between FPL ENERGY POINT BEACH, LLC, a Wisconsin limited liability
company (“Seller”), and WISCONSIN ELECTRIC POWER COMPANY, a Wisconsin
corporation (“Buyer”) (hereinafter the parties hereto are sometimes referred to
collectively as the “Parties,” or individually as a “Party”).

W I T N E S S E T H:

WHEREAS, Buyer is a public utility which operates a system for generation and
distribution of electric power in the States of Wisconsin and Michigan; and

WHEREAS, Buyer intends to transfer to Seller all of its rights, title, and
interests in and to the Point Beach Nuclear Plant, a nuclear-powered electric
generating facility consisting of two generating units and facilities,
equipment, supplies and improvements (including the CT) located in Two Rivers,
Wisconsin, NRC Operating License Nos. Unit 1 – DPR 24 and Unit 2 – DPR 27, as
more specifically described in the Asset Sale Agreement (“Point Beach”); and

WHEREAS, in order to continue serving its customers following transfer of
Buyer’s interests in the Facilities to Seller, Buyer desires to purchase, and
Seller desires to sell, Capacity, Energy, and all associated Ancillary Services
on the terms, and subject to the conditions, set forth below.

NOW, THEREFORE, in consideration of the recitals and the mutual promises,
covenants and agreements contained herein and in the Asset Sale Agreement and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereto hereby agree as follows:

ARTICLE I: DEFINITIONS

1.1. Defined Terms

As used in this Agreement, the following terms shall have the following
meanings:

“Accredited Capacity” means Capacity or Replacement Capacity that (a) meets the
resource adequacy requirements in Module E of the Transmission Provider Tariff
(“Module E”) for Buyer’s Network Load, a portion of which may include Capacity
or Replacement Capacity that satisfies the requirement for a Local Capacity
Resource for Buyer’s Network Load and (b) is measured in accordance with the
MAIN Guide No. 3A standards; provided, however, that if either or both
requirements in (a) or (b) is inapplicable, then Accredited Capacity means
Capacity or Replacement Capacity that meets the applicable requirements for
Capacity (the “Effective Capacity Requirements”) of any Governing Authority
having jurisdiction over Buyer, including any Capacity from the Facilities that
may be deemed available under the Effective Capacity Requirements even if the
Facilities are not operating.

“Administrative Committee” has the meaning set forth in Article XIV.



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

“Affiliate” has the meaning given such term in Rule 12b-2 under the Securities
Exchange Act of 1934.

“Agreement” means this Power Purchase Agreement entered into by Seller and
Buyer.

“Ancillary Services” means those services that during the Term are necessary to
support the transmission of electric capacity and energy, or support the
generation or transmission of Energy from the Facilities or Replacement
Capacity, as applicable, while maintaining reliable operation of the
transmission system, associated with or otherwise corresponding to the Capacity
of the Facilities or Replacement Capacity, as applicable, and/or output of
Energy at such time, which Ancillary Services shall include reactive power and
frequency response service.

“Asset Sale Agreement” means that certain Asset Sale Agreement between Buyer and
Seller, dated as of the date hereof.

“Associate” means, with respect to any Party, any officer, director, trustee,
fiduciary, employee, agent, representative, contractor or subcontractor of such
Party and any shareholder, partner, member or other owner of such Party.

“ATC” means the American Transmission Company LLC.

“Authorization” means any license, permit, approval, consent, filing, waiver,
exemption, variance, clearance, entitlement, allowance, franchise or other
authorization, whether corporate, governmental, regulatory or otherwise.

“Balancing Authority Function” means the operating authority that maintains the
load resource balancing and reliability for the balancing authority area in
which the Facilities are located.

“Billing Cycle” means each calendar month during the Term and any partial
calendar month at the beginning or end of the Term.

“Business Day” means any day other than Saturday, Sunday, or any NERC holiday or
any other day on which commercial banks in Milwaukee, Wisconsin are required to
be closed.

“Buyer” has the meaning set forth in the preamble hereto.

“Buyer Performance Security” means any performance security that may be required
to be posted by Buyer pursuant to Section 8.2.

“Buyer’s Capacity Amount” means, for any given time, the applicable amount set
forth in Exhibit B. The Capacity of the Facilities, and the associated amounts
in the column in Exhibit B entitled “Capacity of the Facilities,” shall be
revised during the Term upon written notice from Seller to Buyer providing the
results of any Performance Testing of the Facilities conducted in accordance
with the MAIN Guide No. 3A Standards (or with the Effective Capacity
Requirements, if applicable).

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

“Buyer’s Energy Amount” means, for any period of time, an aggregate amount of
Energy (including Replacement Energy) associated with the Buyer’s Capacity
Amount (excluding the CT Capacity) for such period of time.

“Buyer’s Guarantor” means a Person that, at the time of the execution and
delivery of any guaranty issued pursuant to Section 8.2, is a direct or indirect
owner of Buyer and (a) has an Investment Grade Credit Rating and a consolidated
Net Worth of at least five hundred million dollars ($500,000,000.00); or (b) is
reasonably acceptable to Seller as having a verifiable creditworthiness and Net
Worth sufficient to secure Buyer’s Guarantor’s obligations under any guaranty
issued pursuant to Section 8.2.

“Calculation Reconstitution Program” means the specific project to validate and
integrate calculations and setpoints at Point Beach described in that certain
Point Beach Nuclear Plant Calculation Review and Reconstruction Project Plan,
CRR-PB-PP, Revision 3, dated January 27, 2006.

“Calendar Year” means a twelve-month period beginning January 1 and ending
December 31.

“Capacity” means, on or as of any date of determination, a power generation
unit’s capability to generate a specific amount of electrical energy at a given
point in time.

“Change in Control” means any one or more of the following events that occurs
with respect to Seller, or with respect to any Person which is a direct or
indirect owner of a majority of the ownership interests in Seller: (i) a
transfer of a majority of the ownership interests in Seller or such Person;
(ii) a change in the general partner of any such Person; (iii) any consolidation
or merger of Seller or any such Person in which Seller or such Person, as the
case may be, is not the continuing or surviving entity, other than a
consolidation or merger of a Person in which the holders of such Person’s
ownership interests immediately before the consolidation or merger shall, upon
consummation of the consolidation or merger, own at least 50% of the equity of
the surviving entity; or (iv) any other event or circumstance in which “control”
(as defined in Rule 12b-2 under the Securities Exchange Act of 1934) of Seller
or of any such Person is transferred to another Person.

“Change in Law” has the meaning set forth in Section 21.1.

“Claims” means all third party claims or actions, threatened or filed and,
whether groundless, false, fraudulent or otherwise, that directly or indirectly
relate to the subject matter of an indemnity, and the resulting losses, damages,
expenses, reasonable attorneys’ fees and court costs.

“Communications Protocol” has the meaning set forth in Section 5.3(b)(i).

“CPNode” means the commercial pricing nodes established by the Transmission
Provider for both Unit 1 and Unit 2 (as of the Effective Date, such nodes are
WEC.PTBHGB1 (for Unit 1) and WEC.PTBHGB2 (for Unit 2)); provided, that if this
Agreement only applies to one Unit, then the CPNode shall be the applicable
commercial pricing node for such Unit.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

“CPT” or “Central Prevailing Time” means, with respect to any particular time in
question, Central Standard Time or Central Daylight Time in effect at such time.

“Credit Rating” means, with respect to an entity, the rating assigned to such
entity’s unsecured, senior long-term debt obligations (not supported by third
party credit enhancements) by Moody’s or S&P or, in the event such rating is not
assigned, then the issuer rating assigned by S&P or Moody’s with respect to such
entity.

“CT” means the existing No. 2 fuel oil-fired combustion turbine generator
located at the Facilities site.

“Delivered Energy” means, for any period of time, the sum of the Net Energy
Output plus Replacement Energy delivered to the Delivery Point and confirmed by
Buyer in accordance with the scheduling provisions in Exhibit H, part (b)(iii).

“Delivered Energy Charge” has the meaning set forth in Section 3.1(a).

“Delivered Energy Payment” has the meaning set forth in Section 3.1(a).

“Delivery Point” has the meaning set forth in Section 2.7.

“Derate” means an event or condition which causes the Net Energy Output to be
less than [**] of the associated Buyer’s Capacity Amount (excluding the CT
Capacity), or causes the MISO FinSched to be less than [**] of the associated
Buyer’s Capacity Amount (excluding the CT Capacity), unless such event or
condition resulting in a reduction in the MISO FinSched was agreed to by Buyer,
excluding any ramp up or ramp down of the Facilities associated with Seller’s
nuclear fuel management procedures scheduled in accordance with Section 5.1.

“Derate Notice” has the meaning set forth in Section 5.2.

“Designated Network Resource” or “DNR” means a resource deliverable to the
Buyer’s Network Load designated as a “Network Resource” as defined under the
applicable Transmission Provider Tariff and related documents. The term DNR
shall apply to the Facilities and to the resource selected by Seller, and
accepted by MISO as a WEPCO Designated Network Resource, and accepted by the
applicable regional reliability council, to provide Replacement Capacity for
Buyer in accordance with the terms and conditions of this Agreement.

“Dispatch Authority Function” means the Buyer’s Trading and Operations Group in
its Wholesale Energy & Fuels department.

“Dispute” means any controversy, claim or dispute of whatsoever nature, arising
out of or relating to this Agreement or the making, validity, execution,
performance, discharge, termination, or breach hereof.

“Dispute Resolution Procedures” means the dispute resolution procedures for
Disputes set forth in Article XIX.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

“Early Termination Date” has the meaning set forth in Section 10.2.

“Effective Capacity Requirements” has the meaning set forth in the definition of
Accredited Capacity.

“Effective Date” means the Closing Date, as defined in the Asset Sale Agreement.

“Electric Reliability Organization” or “ERO” has the meaning set forth in 18
C.F.R. § 39.1.

“Energy” means electric energy expressed in MWh.

“Event of Default” has the meaning set forth in Section 10.1.

“Facilities” means Point Beach excluding any Uprate not accepted by Buyer
pursuant to Section 2.9(a); provided, that after the Unit 1 Termination Date (if
not the same as the Unit 2 Termination Date), the term “Facilities” shall
exclude Unit 1 for the remainder of the Term of this Agreement; provided,
further, that if for any reason this Agreement terminates earlier with respect
to Unit 2, but not Unit 1, then after the Unit 2 Termination Date, the term
“Facilities” shall exclude Unit 2 for the remainder of the Term of this
Agreement.

“FASB” means the Financial Accounting Standards Board.

“FERC” means the Federal Energy Regulatory Commission.

“Financial Bilateral Transaction” has the meaning ascribed to such term by the
Transmission Provider in the applicable Transmission Provider Tariff or related
documents, as such relevant meaning or relevant term may be modified from time
to time.

“Force Majeure” means any cause or occurrence beyond the reasonable control of
and without the fault or negligence of the Party claiming Force Majeure which
causes the Party to be unable to, or otherwise materially impairs its ability
to, perform its obligations hereunder and which by the exercise of reasonable
foresight such Party could not have been reasonably expected to avoid and could
not have been prevented or avoided by such Party through the exercise of
reasonable diligence. Subject to the foregoing, such causes or occurrences may
include any acts of God; acts of the public enemy; wars; blockades;
insurrections; riots; epidemics; landslides; lightning; earthquakes; fires;
storms; floods; washouts; civil disturbances; strikes, lockouts, work stoppages
or other labor actions that affect the U.S. electric generation or utility
industry as a whole, including operation of the Facilities; shutdowns or
reductions in the Facilities’ output or capabilities required, caused by, or
related to directives, orders or requirements of the NRC or any other Governing
Authority that affect the U.S. nuclear generation industry as a whole; shutdowns
or reductions in the Facilities’ output directly related to the Calculation
Reconstitution Program, but only if such shutdown or reduction occurs 12 months
after the Effective Date; and any other cause, whether of the kind herein
enumerated or otherwise, which, despite all reasonable efforts of such Party to
prevent or mitigate its effects, prevents or delays the performance of a Party,
or prevents the obtaining of the benefits of performance by the other Party, and
is not within the control of the Party claiming excuse. The following acts,
events

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

or causes shall in no event constitute an event of Force Majeure: (i) any lack
of profitability to a Party or any losses incurred by a Party or any other
financial consideration of a Party; (ii) unavailability of funds or financing;
(iii) an event caused by conditions of national or local economics or markets;
(iv) any failure of equipment which is not itself directly caused by an event
which would otherwise independently constitute a Force Majeure; (v) strikes,
lockouts, work stoppages or other labor actions that affect the operation of the
Facilities but do not affect the U.S. electric generation or utility industry as
a whole; (vi) changes in market conditions that affect the cost or availability
of equipment, materials, supplies or services, including the Facilities’ fuel
supply or the cost of power from resources other than the Facilities;
(vii) failures of third parties, unless such failures are caused by an event
which would otherwise constitute a Force Majeure event hereunder, if experienced
by a Party and the Party claiming Force Majeure is relying on such third party
in order to discharge any of such Party’s duties or obligations hereunder;
(viii) climatic temperature and humidity conditions; and (ix) shutdowns or
reductions in the Facilities output or capabilities required, caused by, or
related to, directives, orders or requirements of the NRC or any other Governing
Authority that do not apply to the U.S. nuclear electric generation industry as
a whole. The curtailment, unavailability or interruption of transmission service
shall not constitute a Force Majeure event unless the Transmission Provider
directs the curtailment or interruption of transmission service over all, or
substantially all, of the transmission system owned and/or controlled by the
Transmission Owner in the State of Wisconsin.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time, consistently applied, except as to consistency for
mandated changes imposed by appropriate accountancy administrative bodies
(including the FASB) or regulatory authorities.

“Generation Offer” has the meaning ascribed to such term by MISO in the
applicable Transmission Provider Tariff or related documents, as such relevant
meaning or relevant term may be modified from time to time.

“Governing Authority” means the federal government of the United States, and any
state, county or local government, and any regulatory department, body,
political subdivision, commission, bureau, administration, agency,
instrumentality, ministry, court, judicial or administrative body, taxing
authority, or other authority of any of the foregoing (including, without
limitation, any corporation or other entity owned or controlled by any of the
foregoing), MISO, ERO, NRC, any other regional reliability council, the
Transmission Provider and any other regional transmission organization, in each
case having jurisdiction over any or all of the Parties, the Facilities or the
Transmission Provider’s transmission system, whether acting under express or
delegated authority.

“Gross Receipts Tax” means the tax imposed by the State of Wisconsin pursuant to
Sections 76.28 and 76.29 of the Wisconsin Statutes as amended.

“Gross Receipts Tax Payment” has the meaning set forth in Section 20.3(d).

“Indemnified Person” has the meaning set forth in Section 12.5.

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

“Indemnifying Person” has the meaning set forth in Section 12.5.

“Insufficient Credit Status” means, as to Buyer or Seller, or if Buyer is
providing collateral in the form of a guaranty, the Buyer’s Guarantor, or if
Seller is providing collateral in the form of a guaranty, Seller’s Guarantor,
that: (a) such Person does not have a Credit Rating or such Person’s Credit
Rating is not Investment Grade or is determined by either Moody’s or S&P to not
be Investment Grade; or (b) the maturity of any indebtedness of such Person
which in the aggregate exceeds one hundred million dollars ($100,000,000) or
five percent of the shareholders’ equity of such Person, whichever is less, is
accelerated by the holder or holders thereof as a result of a default
thereunder, or such holders have the right to accelerate such indebtedness
(without regard to any requirements relating to notice, the passage of time or
both) as a result of a payment default or a default with respect to a failure by
Buyer or Seller (or Buyer’s Guarantor or Seller’s Guarantor), as applicable, to
comply with a financial covenant.

“Interconnection Agreement” means the Generation Transmission Interconnection
Agreement by and between Buyer and ATC dated as of November 1, 2000, as revised
by the Second Revision issued on January 2, 2002.

“Investment Grade” means a Credit Rating of at least BBB- by S&P and Baa3 by
Moody’s; provided, that if an entity is rated by only S&P or Moody’s, as
applicable, then such Credit Rating shall be at least the rating stated above by
S&P or Moody’s, as applicable. In the event that a Credit Rating from one of S&P
or Moody’s is at or above Investment Grade and the Credit Rating from the other
rating agency is below Investment Grade with respect to a Person or its
obligations, then such Person and its obligations shall be considered to not
have an Investment Grade Credit Rating.

“Law” means any federal, state and local laws, statutes, regulations, rules,
codes, orders, judgments, decrees or ordinances enacted, adopted, issued or
promulgated by any Governing Authority, including any Authorizations issued to a
Party or by which a Party or the Facilities may be bound (including any of the
foregoing pertaining to electrical, building, zoning, environmental and
occupational safety and health requirements) or any published directive,
guideline, requirement or other governmental restriction which has the force of
law or any determination by, or interpretation of, any of the foregoing by any
Governing Authority, binding on a given Person in a relevant jurisdiction.

“Letter of Credit” means an irrevocable standby letter of credit, substantially
in the form attached hereto as Exhibit F and which (i) is issued by a U.S.
commercial bank or the U.S. branch of a foreign bank with total assets of at
least ten billion U.S. dollars ($10,000,000,000) having a Credit Rating of A- or
higher by S&P or A3 or higher by Moody’s; and (ii) permits presentation for
drawing at a bank located in Milwaukee, Wisconsin.

“LMP” means the “Locational Marginal Price” at the relevant CPNode for the
relevant hour(s) and day(s) for the MISO Day-Ahead Market or MISO Real-Time
Market, as applicable, as posted by the Transmission Provider.

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

“Local Capacity Resource” has the meaning set forth in the Transmission Provider
Tariff.

“MAIN Guide No. 3A Standards” means the standards attached as Exhibit I.

“Maintenance Schedule” has the meaning set forth in Section 5.1(a).

“Metering Devices” has the meaning set forth in Section 6.1(a).

“MISO” means the Midwest Independent Transmission System Operator, Inc.

“MISO Day-Ahead Market” means the Day-Ahead Market as defined in the applicable
Transmission Provider Tariff.

“MISO FinSched” means a Financial Bilateral Transaction for a given Operating
Day that is subsequently settled in the MISO Day Ahead Market with a source
point, delivery point and sink point at the CPNode.

“MISO FinSched Energy” means the quantity of MWh Scheduled on MISO FinScheds for
a given Operating Day.

“MISO Market” means the MISO Real-Time Market or the MISO Day-Ahead Market.

“MISO Market Time” means Eastern Standard Time or as otherwise set forth in the
Transmission Provider Tariff.

“MISO Real-Time Market” means the Real-Time Market as defined in the applicable
Transmission Provider Tariff.

“Module E” has the meaning set forth in the definition of Accredited Capacity.

“Moody’s” means Moody’s Investor Services, Inc.

“MW” means a megawatt.

“MWh” means megawatt-hours.

“NEIL” means Nuclear Electric Insurance Limited.

“NERC” means the North American Electric Reliability Council.

“Net Energy Output” means, for any hour during a Billing Cycle and with respect
to the Facilities (excluding the CT), (a) if the Facilities (excluding the CT)
are operating, total Energy output of the Facilities (excluding the CT) as
measured at the Delivery Point, less Station Service Load (provided such Station
Service Load is netted as provided in Section 2.12), which amounts shall be
calculated at the applicable Metering Devices, multiplied by a fraction, the
numerator of which is the Capacity of the Facilities (excluding the CT) and the
denominator of which is the sum of (i) the Capacity of the Facilities (excluding
the CT) and (ii) the Capacity of any Uprate not accepted by Buyer pursuant to
Section 2.9(a) (provided that Net Energy Output can in no event be less than
zero), or (b) if the Facilities (excluding

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

the CT) are not operating, zero. For the avoidance of doubt, all Energy
generated by the Units must first satisfy Buyer’s Energy Amount before any
Energy from the Units is made available to third parties.

“Net Worth” means the dollar value calculated by subtracting liabilities from
total assets (excluding goodwill and other intangible assets described in FASB
Statement 142) as such terms are determined in accordance with GAAP.

“Network Load” has the meaning set forth in the Transmission Provider Tariff.

“Non-Defaulting Party” has the meaning set forth in Section 10.2.

“Notice Time” means the time no later than two (2) hours prior to the deadline
for submission to the Transmission Provider of Generation Offers for the next
Operating Day.

“NRC” means the United States Nuclear Regulatory Commission.

“Off-Peak” means all hours that are not On-Peak hours.

“Offer” has the meaning given such term in Section 2.10.

“On-Peak” means hour ending 0700 CPT through hour ending 2200 CPT, Monday
through Friday, excluding NERC holidays.

“Operating Contact” has the meaning set forth in Section 14.2.

“Operating Day” has the meaning ascribed to such term by MISO in the applicable
Transmission Provider Tariff or related documents, as such relevant meaning or
relevant term may be modified from time to time.

“Party” has the meaning set forth in the preamble hereto.

“Peak Adjustment Payment” has the meaning set forth in Section 3.2.

“Peak Period” has the meaning set forth in Exhibit G.

“Performance Test” has the meaning set forth in Section 5.3(d)(ii).

“Permitted Assignee” has the meaning set forth in Section 18.2.

“Person” means any legal or natural person, including any individual,
corporation, partnership, limited liability company, joint stock company,
association, joint venture, trust, Governing Authority or international body or
agency, or other entity.

“Planned Uprate” means the extended power uprate, based on licensing and
engineering evaluations completed by Westinghouse Electric Company (nuclear
steam supply system supplier for Point Beach), Stone & Webster Engineering
Corporation, and Siemens-Westinghouse (turbine-generator original equipment
manufacturer), designed to

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

increase the reactor thermal output of each Unit by approximately 8.6% (or
approximately 45 MWe per Unit).

“Point Beach” has the meaning given such term in the second recital to this
Agreement.

“Prime Rate” means, for any period, the rate per annum expressed as a daily
percentage, in effect on the first day of such period, as published from time to
time in the money rates section of The Wall Street Journal representing the base
rate on corporate loans posted by at least seventy-five percent (75%) of the
nation’s thirty (30) largest banks. If for any reason such rate is not
available, “Prime Rate” means the rate per annum which JPMorgan Chase Bank
announces in New York from time-to-time as its prime or base lending rate for
corporate customers.

“Proprietary Information” has the meaning set forth in Section 16.2.

“Prudent Utility Practice” means any applicable practices, methods and acts
engaged in or approved by a significant portion of (a) as to Seller, the nuclear
power electric generating industry in the United States of America, or (b) as to
Buyer, the electric utility industry in the United States of America, during the
relevant time period, or the practices, methods and acts which, in the exercise
of reasonable judgment by a prudent nuclear operator (or prudent utility
operator, if applicable to Buyer) in light of the facts known or which should
reasonably have been known at the time the decision was made, could have been
expected to accomplish the desired result consistent with good business
practices, reliability, safety, expedition and the requirements of any Governing
Authority having jurisdiction. “Prudent Utility Practice” is not intended to be
limited to the optimum practice, method or act to the exclusion of all others,
but rather to the acceptable practices, methods or acts generally accepted
(a) as to Seller, by the nuclear power electric generating industry in the
United States of America or (b) as to Buyer, by the electric utility industry in
the United States of America.

“PSCW” means the Public Service Commission of Wisconsin.

“Reactive Power” means the reactive power capability of the Facilities as set
forth in the Interconnection Agreement.

“Related Entity” has the meaning set forth in Section 18.2(c).

“Replacement Capacity” means, at any time, Accredited Capacity supplied to Buyer
by Seller from any DNR (other than the Facilities) or from any other generation
resource satisfying the requirements of a Local Capacity Resource associated
with Buyer’s Network Load (other than the Facilities) to fulfill, in whole or in
part, Seller’s obligation to supply Accredited Capacity under this Agreement.
Replacement Capacity, when combined with Accredited Capacity from the
Facilities, shall not exceed the Buyer’s Capacity Amount. In addition,
Replacement Capacity shall (a) not be committed for sale to any third party, and
(b) be accredited at all times to serve Buyer’s Capacity requirements.

“Replacement Energy” means, at any time, Energy supplied to Buyer by Seller from
any resource other than the Facilities to fulfill, in part or in whole, Seller’s
obligation hereunder

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

to deliver Energy which, when combined with the Net Energy Output of the
Facilities, shall not exceed the Buyer’s Energy Amount applicable to Buyer at
such time under this Agreement.

“S&P” means Standard & Poor’s Ratings Group (A Division of The McGraw-Hill
Companies).

“SCADA” means supervisory, control and data acquisition technology and
equipment.

“Schedule”, “Scheduled” or “Scheduling” means the actions of Seller, Buyer
and/or their designated representatives, of notifying, requesting and confirming
to each other and to any third party the quantity and type of Energy to be
delivered on any Operating Day (a) submitted to MISO by Seller as Seller’s
Generation Offer from the Facilities for a relevant Operating Day during the
Term pursuant to this Agreement, or (b) submitted to MISO by Seller and accepted
by Buyer as a Financial Bilateral Transaction for a relevant Operating Day
during the Term pursuant to this Agreement.

“Scheduled Maintenance Outage” has the meaning set forth in Section 5.1(a).

“Seller” has the meaning set forth in the preamble hereto.

“Seller Performance Security” means the performance security required to be
posted by Seller pursuant to Section 8.1.

“Seller’s Guarantor” means a Person that, at the time of the execution and
delivery of the Seller’s Guaranty, is a direct or indirect owner of Seller and
(a) has an Investment Grade Credit Rating and a consolidated Net Worth of at
least five hundred million dollars ($500,000,000.00); or (b) is reasonably
acceptable to Buyer as having a verifiable creditworthiness and Net Worth
sufficient to secure Seller’s Guarantor’s obligations under the Seller’s
Guaranty.

“Seller’s Guaranty” has the meaning set forth in Section 8.1.

“Senior Executives” has the meaning set forth in Section 19.2.

“Senior Financial Officer” means an officer of Seller or of an Affiliate of
Seller having financial and accounting expertise reasonably satisfactory to
Buyer.

“Station Service Load” means all electric service requirements used in
connection with the operation and maintenance of the Facilities and any
improvements thereto, including auxiliary, stand-by, supplemental, back-up
maintenance and interruptible power.

“Target Capacity Factor” means [**].

“Tax” means (i) any tax (including but not limited to franchise tax), charge,
fee, levy or other assessment imposed by any Governing Authority and based on or
measured with respect to net income or profits, including any interest,
penalties or additions attributable or imposed with respect thereto, and
(ii) any other tax, charge, levy, fee or other assessment

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

imposed by any Governing Authority, including any transfer, gross receipts,
sales, use, service, occupation, ad valorem, property, payroll, personal
property, excise, severance, premium, stamp, documentary, license, registration,
social security, employment, unemployment, disability, environmental (including
but not limited to taxes under Section 59A of the Internal Revenue Code of
1986), add-on, value added, withholding (whether payable directly or by
withholding and whether or not requiring the filing of a tax return therefor),
commercial rent and occupancy tax, and (iii) any estimated tax, deficiency
assessment, interest, penalties and additions to tax or additional amounts in
connection with any of the foregoing, imposed by any Governing Authority;
provided, that “Tax” does not include any Gross Receipts Tax.

“Term” means the period from and after the Effective Date to and including the
date and time of the later of the Unit 1 Termination Date or the Unit 2
Termination Date.

“Transferee” has the meaning set forth in Section 16.1.

“Transferor” has the meaning set forth in Section 16.1.

“Transmission Owner” means ATC.

“Transmission Provider” means MISO with respect to its function as the regional
transmission organization and/or with respect to its function as market operator
of the MISO Market, as applicable; in the event either of such functions is
performed by a separate entity, “Transmission Provider” shall refer to such
entity as and where applicable in this Agreement.

“Transmission Provider Tariff” means the “Open Access Transmission and Energy
Market Tariff for the Midwest Independent Transmission System Operator, Inc.,”
or any tariff of a successor to the MISO, and any related procedures or rules
published by the Transmission Provider, including the “Business Practice Manual”
related thereto.

“Unit” means Unit 1 or Unit 2.

“Unit 1” means Point Beach Nuclear Plant Unit 1 and related facilities as more
specifically described in the Asset Sale Agreement.

“Unit 1 Termination Date” has the meaning set forth in Section 13.1.

“Unit 2” means Point Beach Nuclear Plant Unit 2 and related facilities as more
specifically described in the Asset Sale Agreement.

“Unit 2 Termination Date” has the meaning set forth in Section 13.1.

“Unscheduled Outage” means any Derate of the Facilities other than a Scheduled
Maintenance Outage.

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

“Uprate” means, with respect to each Unit, an increase in the maximum thermal
power level at which such Unit may operate under its NRC license as such license
may be amended after the date hereof.

“VAR” or “VARs” means Volt-Amps-Reactive, a measure of reactive power.

“Variable Interest Entity” or “VIE” has the meaning set forth in the FASB
Interpretation No. 46 (Revised December 2003) as issued and amended from time to
time by FASB.

“Weekly Schedule” has the meaning set forth in Section 2.4(a).

“Wisconsin Energy Group” means the collective group of companies identified as
affiliates in the most recent Form 10-K filed at the U.S. Securities and
Exchange Commission by Wisconsin Energy Corporation.

“Worker’s Compensation Laws” means all Laws relating to employment-related
accidents and diseases and the benefits, insurance and other compensation
required in relation thereto.

1.2. Rules of Interpretation

In this Agreement and in any Appendices, Exhibits or Schedules attached hereto,
except to the extent that the context requires otherwise:

 

  (a) The Table of Contents and the headings of the Articles and Sections herein
have been inserted as a matter of convenience for reference only and shall not
control or affect the meaning or construction of any of the terms or provisions
hereof;

 

  (b) The singular includes the plural and the masculine includes the feminine
and neuter unless the context requires otherwise;

 

  (c) References to any document, agreement or Law, including this Agreement,
shall be deemed to include references to (i) all appendices, exhibits, and
schedules attached thereto and (ii) such document, agreement or Law as amended,
modified, supplemented, replaced or restated from time to time in accordance
with its terms (if applicable) and (where applicable) subject to compliance with
the requirements set forth therein;

 

  (d) The Exhibits hereto are incorporated herein by this reference and are
intended to be a part of this Agreement; provided, however, that in the event of
a conflict between the terms of an Exhibit and the terms of the remainder of
this Agreement, the terms of the remainder of the Agreement shall take
precedence;

 

  (e) References to “Articles,” “Sections,” clauses, “Paragraphs,” “Appendices,”
“Exhibits,” or “Schedules,” are to articles, sections, clauses, paragraphs,
appendices, exhibits or schedules of this Agreement;

 

  (f) All references to a particular Person shall include a reference to such
Person’s successors and permitted assigns;

 

  (g)

The words “herein,” “hereof” and “hereunder” shall refer to this Agreement as a
whole and not to any particular section or subsection of this Agreement; the

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

 

words “include,” “includes” or “including” shall mean “including, but not
limited to;”

 

  (h) The term “day” shall mean a calendar day commencing at 12:00 a.m. CPT and
whenever an event is to be performed or a payment is to be made by a particular
date and the date in question falls on a day that is not a Business Day, the
event shall be performed or the payment shall be made on the next succeeding
Business Day; the term “week” shall mean a seven consecutive day period; the
term “month” shall mean a calendar month; provided, that when a period measured
in months commences on a date other than the first day of a month, the period
shall run from the date on which it starts to the corresponding date in the next
month and, as appropriate, to succeeding months thereafter; and the term “year”
shall mean a Calendar Year; and

 

  (i) All monetary references contained herein refer to U.S. dollars.

1.3. Accounting Terms

All accounting terms used herein shall be construed in accordance with GAAP
unless the context or use requires a different interpretation.

1.4. Legal Representation

This Agreement was negotiated and prepared by both Parties with the advice of
counsel to the extent deemed necessary by each Party; the Parties have agreed to
the wording of this Agreement; and none of the provisions hereof shall be
construed against one Party on the ground that such Party is the author or
drafter of this Agreement or any part hereof.

ARTICLE II: PURCHASE OF CAPACITY, ENERGY, AND

ANCILLARY SERVICES

2.1. Capacity Sale and Purchase

Subject to the terms and conditions of this Agreement, Seller agrees to sell and
supply to Buyer, and Buyer agrees to accept and purchase from Seller, all
Accredited Capacity (i) from the Facilities for the duration of the Term and
(ii) associated with Replacement Capacity that Seller supplies to Buyer pursuant
to the terms of this Agreement. Furthermore, except as otherwise specifically
provided for herein, Seller shall not sell or commit to sell the Capacity of the
Facilities during the Term to any party other than Buyer.

2.2. Energy Sale and Purchase

 

  (a)

Subject to the terms and conditions of this Agreement, for the duration of the
Term, Seller shall sell and deliver to Buyer at the Delivery Point, and Buyer
shall accept and purchase, (i) the Net Energy Output and (ii) all Replacement
Energy that Seller delivers to Buyer pursuant to the terms of this Agreement.
The amount of all Energy sold to Buyer as Scheduled by Seller and purchased by
Buyer from Seller as confirmed by Buyer in accordance with Exhibit H, for any
period of time, shall be the aggregate amount of Delivered Energy for such
period of time. Furthermore, except as otherwise specifically provided for
herein, Seller shall not

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

 

sell or commit to sell the Net Energy Output during the Term to any party other
than Buyer.

 

  (b) The Parties acknowledge and agree that any increases in Capacity, Energy
or Ancillary Services from the Facilities (excluding the Energy (and Ancillary
Services related thereto) from the CT), whether due to changes in ambient
conditions or otherwise (other than that attributable to Uprates not accepted by
Buyer in accordance with Sections 2.9(a) or (b), as applicable), are included in
the Buyer’s Capacity Amount and Net Energy Output to be provided hereunder.

2.3. Ancillary Services

 

  (a) The sale of Capacity and Energy hereunder from the Facilities (or in
respect of any Replacement Capacity as provided in Section 2.4(c)) to Buyer
shall include the Ancillary Services associated with such Capacity and Energy
from the Facilities (or in respect of any Replacement Capacity as provided in
Section 2.4(c)). Seller agrees to provide and/or execute any documents or
agreements necessary to transfer to Buyer any revenue and any other benefits and
rights received from third parties by Seller in providing such Ancillary
Services. For all periods during which such documents and agreements are not in
effect, Seller agrees to credit to Buyer such revenues as provided in
Section 3.1(b) until such time as an agreement is executed. Further, to the
extent permitted by Law, Seller hereby assigns and delegates to Buyer all rights
and obligations Seller may have to reach agreement with the Transmission
Provider or Transmission Owner, as applicable, as to the appropriate entitlement
of revenues for Ancillary Services provided by the Facilities (or in respect of
any Replacement Capacity as provided in Section 2.4(c)) under the applicable
Transmission Provider Tariff and/or under the Interconnection Agreement, as
applicable.

 

  (b) To the extent that Seller’s unexcused failure to deliver Ancillary
Services to Buyer results in any increased cost, damage or penalty incurred by
Buyer, Seller shall reimburse Buyer for any such increased cost, damage or
penalty within 10 Business Days of invoice receipt therefor. Any invoice
submitted by Buyer to Seller pursuant to this Section 2.3(b) shall include a
written statement explaining in reasonable detail the calculation of the amount
owed by Seller. The amount of such cost, damages or penalty to be reimbursed
shall not exceed an amount equal to the increased costs or penalties actually
incurred by Buyer. Notwithstanding the preceding sentence, in the event that
during the Term there exists a market for the purchase and sale of Ancillary
Services, then (i) if Seller fails to provide an Ancillary Service required to
be delivered hereunder from the Facilities, Seller shall use commercially
reasonable efforts to provide Buyer with a replacement for such Ancillary
Service and (ii) if Seller is unsuccessful in satisfying its obligation under
clause (i), Seller shall reimburse Buyer for the market-clearing price for such
undelivered Ancillary Service.

 

  (c) Notwithstanding the foregoing, in no event shall Seller be required to
reduce its Net Energy Output below the Energy associated with the Target
Capacity Factor for the purpose of providing Ancillary Services to Buyer.

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

2.4. Replacement Energy and Replacement Capacity

 

  (a) Replacement Energy. Subject to the provisions of this Agreement, Seller
may provide Buyer with Replacement Energy as set forth below in this
Section 2.4(a) during a Scheduled Maintenance Outage or an Unscheduled Outage,
but only to the extent of any associated Derate. Seller may provide Replacement
Energy from a source that differs from the DNR selected by Seller to supply
Replacement Capacity, if any.

 

  (i) Unscheduled Outage Replacement Energy Notices

If the event or condition constituting the Derate is an Unscheduled Outage,
Seller shall telephonically notify the Dispatch Authority Function of Seller’s
election in accordance with Section 2.4(a)(iii) below (to provide or not to
provide Replacement Energy) as soon as practicable but no later than the Notice
Time on the day following the day the Derate commenced with confirmation (by
email or facsimile) within 24 hours. Seller’s election shall be effective based
on a “Weekly Schedule”, which means seven consecutive days beginning at 00:00
MISO Market Time on any day of the week following the appropriate Notice Time
and ending at 23:59 MISO Market Time on the seventh day. Seller shall provide
Buyer notice of its intent to continue or discontinue its Replacement Energy
election no later than two (2) Business Days prior to the commencement of the
applicable Weekly Schedule.

 

  (ii) Scheduled Maintenance Replacement Energy Notices

If the event or condition constituting the Derate is a Scheduled Maintenance
Outage, Seller shall telephonically notify the Dispatch Authority Function of
Seller’s election in accordance with Section 2.4(a)(iii) below to provide or not
to provide Replacement Energy no later than two (2) Business Days prior to the
scheduled commencement of such Scheduled Maintenance Outage with confirmation
(by email or facsimile) within 24 hours. Seller’s election shall be effective
based on a Weekly Schedule. Seller shall provide Buyer notice of its intent to
continue or discontinue its Replacement Energy election no later than two
(2) Business Days prior to the commencement of the applicable Weekly Schedule.

 

  (iii) Replacement Energy Scheduling

Any Replacement Energy Scheduled hereunder shall be Scheduled in accordance with
Article IV, subject to the following: Replacement Energy may only be Scheduled
and delivered on a continuous basis in either (A) a single, fixed quantity or
(B) a quantity varied to reflect expected changes in the Net Energy Output
(e.g., changes in output or ramp rates or expected resolution of outages with
respect to the Facilities) such that the aggregate of such Replacement Energy
and the Net Energy Output will result in a single, fixed quantity.

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

  (b) Replacement Capacity

 

  (i) Subject to the provisions of this Agreement, if at any time the Accredited
Capacity of the Facilities is less than the Buyer’s Capacity Amount, then Seller
may provide Buyer with Replacement Capacity but only to the extent that the
Accredited Capacity of the Facilities is less than the Buyer’s Capacity Amount.
In no event shall Seller provide Replacement Capacity for a period of less than
12 months; provided, that if the MISO market provides for a capacity product of
less than 12 months, Seller may provide Replacement Capacity for such shorter
period of capacity product, but in no event less than one month or less than the
Peak Period in the event Accredited Capacity is unavailable for any month in the
applicable Peak Period; provided, further, that if the applicable regional
reliability council or any other Governing Authority requires Replacement
Capacity to be provided for a period of time greater than as set forth in the
preceding proviso in order for such Replacement Capacity to be deemed Accredited
Capacity, then Seller may only provide Replacement Capacity for a period no less
than as mandated by such Governing Authority. Seller shall notify the Dispatch
Authority Function of the source of such Replacement Capacity as soon as
practicable. Subject to the terms of this Agreement, if at any time Seller does
not deliver Accredited Capacity from the Facilities or Replacement Capacity, in
either case in an amount equal to Buyer’s Capacity Amount, Seller shall be
required to pay Buyer liquidated damages equal to [**] (“Accredited Capacity
Liquidated Damages”) for each MW-month (or portion thereof) of each such
shortfall. At Buyer’s election, Seller shall be required to pay Accredited
Capacity Liquidated Damages within five (5) Business Days of invoice receipt
therefor.

 

  (ii) The amount, if any, by which the Accredited Capacity Liquidated Damages
incurred in any calendar month exceed the Delivered Energy Payment due and
payable for such month is referred to as the “Monthly Excess Accredited Capacity
Liquidated Damages Amount”. In no event shall the sum of the Monthly Excess
Accredited Capacity Liquidated Damages Amounts accrued during any Calendar Year
exceed [**].

 

  (c) When supplying Replacement Capacity, to the extent there are Ancillary
Services associated with the Replacement Capacity obtained by Seller, Seller
shall supply such Ancillary Services to Buyer at no additional cost or expense
to Buyer.

2.5. Financial Transmission Rights

Buyer shall be entitled to all financial transmission rights and all other
rights and benefits with and from the Transmission Provider associated with the
Capacity, Energy and Ancillary Services being purchased from the Facilities.
Seller shall cooperate in good faith with Buyer to ensure that such financial
transmission rights and other rights and benefits are effectively assigned and
transferred to Buyer at no additional cost to Buyer. Further, Seller hereby
assigns and delegates to Buyer all rights and obligations Seller may have to
reach agreement with the Transmission Provider as to the appropriate entitlement
of such financial transmission rights under the applicable Transmission Provider
Tariff.

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

2.6. Title and Risk of Loss

Title to and risk of loss related to the Capacity, Energy and Ancillary Services
being purchased hereunder shall transfer from Seller to Buyer at the Delivery
Point. Seller warrants that it will deliver to Buyer such Capacity, Energy and
Ancillary Services free and clear of all liens, security interests, claims and
encumbrances or any interest therein or thereto by any Person.

2.7. Delivery Point

The “Delivery Point” for Energy (including Replacement Energy) delivered
pursuant to this Agreement is the CPNode.

2.8. Capacity Accreditation

Seller shall, at its sole cost and expense, take all reasonable actions required
to cause the Buyer’s Capacity Amount and any Replacement Capacity to be
Accredited Capacity, including the satisfaction of all applicable requirements
to establish and maintain the DNR status (as defined under the applicable
Transmission Provider Tariff and acceptable to the applicable regional
reliability council and the Transmission Provider, as applicable), and including
Local Capacity Resource status in relation to Buyer’s Network Load, of the
Facilities or the source of the Replacement Capacity for Buyer.

2.9. Uprates

 

  (a)         (i) Seller shall use its commercially reasonable efforts to
complete the Planned Uprate by June 1, 2012; provided, however, that Seller
shall have the right, consistent with Prudent Utility Practice, to change the
date for the completion of the Planned Uprate so long as Seller provides Buyer
with advance written notice of such change no later than June 1, 2010 and at
least two years prior to the expected completion date of the Planned Uprate.
Upon completion of the Planned Uprate the actual Capacity increase associated
with the Planned Uprate, as determined by Performance Tests pursuant to
Section 5.3(d)(ii), shall become a part of the Buyer’s Capacity Amount, and
Exhibit B shall be adjusted to include the increase in Capacity related to such
Planned Uprate. The procedures for Uprates described in Section 2.9(b) shall not
apply to the Planned Uprate. The Planned Uprate shall not be included in
Delivered Energy until the transmission upgrades, if any, required for the
Planned Uprate have been completed in accordance with the applicable
transmission studies performed by ATC and/or MISO.

 

  (ii) Any transmission upgrade costs to be assessed upon Seller as a direct
result of the Capacity increase of the Planned Uprate (the “Planned Uprate
Transmission Upgrade Costs”) shall be reimbursed by Buyer. Buyer’s payment
therefor shall be due within 10 days after Seller’s actual payment of such costs
and the receipt by Buyer of an invoice for such payment together with
documentation setting forth such Planned Uprate Transmission Upgrade Costs in
reasonable detail.

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

  (iii) Notwithstanding subsection (ii), Buyer may, in its discretion, by
written notice to Seller, within 120 days after receipt of notification of the
amount of such Planned Uprate Transmission Upgrade Costs to be assessed upon
Seller, decline to accept the Capacity, Energy and Ancillary Services of the
Planned Uprate under this Agreement, in which case Buyer shall not be obligated
to purchase any of such products associated with the Planned Uprate or to
reimburse Seller for any such Planned Upgrade Transmission Upgrade Costs. In the
event that Buyer declines the Planned Uprate as provided above, Seller shall
have the right to sell to any third party the incremental Capacity, Energy and
associated Ancillary Services generated at the Facilities as a direct result of
the Planned Uprate; provided, that all Energy generated by the Units must first
satisfy Buyer’s Energy Amount before any Energy from the Units is made available
to third parties.

 

  (iv) In the event of any Uprate project proposed by Seller that consists both
of the Planned Uprate and any other Uprate, Seller shall cause one or more
transmission studies to be performed that separately identify the transmission
requirements and associated costs for the Planned Uprate and any such other
Uprate proposed by Seller. The transmission costs associated with the Planned
Uprate shall be determined based on a transmission study that assumes no other
Uprate has been or will be completed.

 

  (b) Seller agrees to sell and Buyer agrees to purchase any Capacity, Energy
and Ancillary Services related to any Uprate (other than the Planned Uprate)
upon the same terms and conditions as provided in this Agreement, effective upon
the completion of any such Uprate; provided, however, Buyer may, by written
notice to Seller, within 120 days after receipt of notification of the amount of
such transmission costs to be assessed upon Seller, decline to purchase the
Capacity, Energy and Ancillary Services of any such Uprate that Buyer
determines, in its discretion, would either (1) cause transmission disruptions
or impose incremental transmission costs on the Buyer or (2) materially diminish
the capacity factor of the Facilities, in which case Buyer shall not be
obligated to purchase any such products from such Uprate. Unless Buyer declines
such Uprate as provided above, the Parties shall promptly adjust the Buyer’s
Capacity Amount on Exhibit B to account for the Capacity of such Uprate, as
determined pursuant to Performance Tests pursuant to Section 5.3(d)(ii), to take
effect upon the completion of such Uprate. An Uprate (other than the Planned
Uprate) shall not be included as Delivered Energy until the transmission
upgrades, if any, required for such Uprate have been completed in accordance
with the applicable transmission studies performed by ATC and/or MISO. In the
event that Buyer declines any Uprate as provided above, Seller shall have the
right to sell to any third party the incremental Capacity, Energy and associated
Ancillary Services generated at the Facilities as a direct result of such Uprate
not accepted by the Buyer; provided, that all Energy generated by the Units must
first satisfy Buyer’s Energy Amount before any Energy from the Units is made
available to third parties.

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

  (c) Notwithstanding anything to the contrary in this Agreement, changes to the
Buyer’s Capacity Amount resulting from the Planned Uprate or any other Uprate
shall be conditioned upon the receipt of all requisite regulatory approvals,
applicable to such Planned Uprate or any other Uprate, by the Party to whom such
regulatory approvals apply.

 

  (d) In the event any Uprate is not accepted by Buyer, then Net Energy Output
shall be provided as follows: (i) Buyer shall first receive Buyer’s Energy
Amount; (ii) Seller shall receive an amount of Energy associated with any
unaccepted Uprate second; and (iii) if any of the Net Energy Output exceeds the
sum of (i) and (ii) above, such additional Energy shall be prorated as provided
in the definition of Net Energy Output.

2.10. Right of First Offer

Except as otherwise specifically provided for in this Agreement, during the
Term, Seller shall not have the right to sell or otherwise transfer any
Capacity, Energy or Ancillary Services from the Facilities to another Person
(whether by way of a power purchase agreement or otherwise) without first
offering (the “Offer”), subject to all requisite regulatory approvals, such
Capacity, Energy or Ancillary Services to the Buyer at least 18 months prior to
the Unit 1 Termination Date and at least 18 months prior to the Unit 2
Termination Date. Such Offer shall be for the full output of the Unit (including
any Uprate affected during the Term), made in the form of a proposed contract to
the Buyer and shall be open for acceptance to the Buyer for a period of ninety
(90) days. In the event the Buyer accepts such Offer, the Seller and Buyer shall
proceed to the execution of such proposed contract in an expeditious manner;
provided, Buyer must procure all of its requisite regulatory approvals at least
six (6) months prior to the Unit 1 Termination Date or Unit 2 Termination Date,
as applicable, or such Offer shall be deemed to have expired.

2.11. Reactive Power

Without limiting the general application of Section 2.3:

 

  (a) Seller agrees that it shall not have any rights to the production or
absorption, if applicable, of Reactive Power and that Seller shall, consistent
with the requirements of any Governing Authority, not operate the Facilities to
produce real power at a level or in a manner that compromises its ability to
operate the Facilities to produce or absorb, if applicable, Reactive Power to
maintain the output voltage or power factor at the applicable CPNode in any
agreement governing Seller’s obligation to produce or absorb, if applicable,
Reactive Power consistent with the Interconnection Agreement.

 

  (b)

If requested by the Transmission Provider, without additional charge under this
Agreement, Seller shall adjust Reactive Power (as so requested), subject to
Prudent Utility Practice. As between the Parties, Buyer shall have the right to
receive any compensation paid by any third party for Reactive Power (including
for any increases in reactive power output or capability of the Facilities after
the Effective Date) produced or absorbed by the Facilities. Any disagreement
about

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

 

the amount of such compensation shall be resolved in accordance with the Dispute
Resolution Procedures.

2.12. Station Service

During any period in which any Unit is operating, Seller shall be permitted to
satisfy the Station Service Load using Energy generated by any such Unit. If
Seller is not able to self-supply Energy to satisfy Station Service Load, Seller
shall compensate Buyer for Energy to serve the Station Service Load at the MISO
Real-Time Market LMP for the appropriate CPNode, including any transmission or
settlement charges associated with such Energy, during any period of time in
which the Facilities are not operating or are not generating sufficient Energy
to meet the Station Service Load of the Facilities. In the event that any fees,
damages, penalties or transmission charges are assessed against Buyer by any
Governing Authority in connection with the Station Service Load or any Energy
obtained to serve the Station Service Load, Seller shall reimburse Buyer for
such fees, damages, penalties or transmission charges within 10 Business Days of
invoice receipt therefor. Any invoice submitted by Buyer to Seller pursuant to
this Section 2.12 shall include a written statement explaining in reasonable
detail the calculation of the amount due from Seller. As of the date of
execution of this Agreement, the Station Service Load related to each Unit is
calculated as approximately five MW. In the event such amount is materially
changed for any reason, Seller shall give Buyer prompt written notice of such
change.

2.13. CT Capacity

The CT Capacity shall be provided by the Seller to the Buyer under this
Agreement as part of the Accredited Capacity delivered from the Facilities.
Seller shall be responsible for all costs associated with the CT in Seller’s
operation and maintenance of the Facilities as provided herein, and the
operation and maintenance of the CT and the provision to Buyer of the Accredited
Capacity therefrom will not result in any additional cost to the Buyer. Seller
shall use commercially reasonable efforts to ensure that the Accredited Capacity
associated with the CT shall be at least fifteen (15) MW during the Peak Period.
Seller is responsible for all payments to (and is entitled to all revenue from)
Transmission Provider associated with the dispatch of Energy from the CT. The
Seller shall not replace or retire the CT without first giving to Buyer at least
two (2) years prior written notice.

ARTICLE III: PAYMENTS

3.1. Purchase Payments

The amounts to be paid to the Seller by the Buyer for purchases of Capacity,
Energy and Ancillary Services under this Agreement shall be determined as
follows:

 

  (a)

Delivered Energy Payment. With respect to each Billing Cycle, Buyer shall make a
payment to Seller equal to the sum of (i) the product of: (A) the applicable
“Delivered Energy Charge” set forth in Exhibit A; (B) the applicable Delivered
Energy Charge Shaping Factor set forth in Exhibit C; and (C) the sum of the MISO
FinSched Energy (on-peak and off-peak as appropriate) for the Operating Days in
such Billing Cycle, and (ii) any Gross Receipts Tax Payment applicable

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

 

to the invoice for such Billing Cycle (pursuant to Section 20.3(d))(each, a
“Delivered Energy Payment”).

 

  (b) Ancillary Services. The Delivered Energy Payment includes payment for any
and all Ancillary Services received by Buyer, and no additional payment from
Buyer in respect thereof shall be due at any time. For the avoidance of doubt,
Seller specifically agrees that it shall not be entitled to any payment for
reactive power under this Agreement, notwithstanding its obligation to operate
the Facilities in accordance with Section 2.10. Any and all revenues Seller
receives from the Transmission Provider for Ancillary Services from the
Facilities in each Billing Cycle shall be credited to Buyer and offset with any
other payments due from Buyer to Seller under this Agreement (unless otherwise
directly transferred to Buyer as provided in Section 2.3).

 

  (c) Accredited Capacity. The Delivered Energy Payment includes payment for any
and all Accredited Capacity constituting Buyer’s Capacity Amount provided to
Buyer under this Agreement based on the aggregate amount of Delivered Energy for
such Billing Cycle, and no additional payment from Buyer in respect thereof
shall be due at any time. The sole purchase price for such Accredited Capacity
shall be the Delivered Energy Payment for such Delivered Energy. For the
avoidance of doubt, no payment shall be owed by Buyer for Accredited Capacity if
the Delivered Energy Payment for any Billing Cycle is zero; provided, however,
that, notwithstanding the foregoing, Seller shall be obligated to provide
Accredited Capacity as provided in this Agreement.

3.2. Peak Adjustment Payment

If applicable, Seller shall make a payment to Buyer as determined in accordance
with Exhibit G (each, a “Peak Adjustment Payment”).

ARTICLE IV: SCHEDULING

4.1. Scheduling

Seller shall submit its Generation Offers and Financial Bilateral Transactions
in accordance with applicable Transmission Provider rules and procedures and
must offer Unit 1 and Unit 2 in the MISO Day-Ahead Market and the MISO Real-Time
Market for dispatch as must run generation units with a dispatch minimum for
each hour equal to no less than the full expected Net Energy Output of Unit 1
and Unit 2 (consistent with the Transmission Provider Tariff). Notwithstanding
the foregoing, Seller shall have the option to not Schedule Energy from Unit 1
and/or Unit 2 in the MISO Day-Ahead Market in instances when Unit 1 and Unit 2
are being ramped up to return to service following a Scheduled Maintenance
Outage or an Unscheduled Outage; provided, however, that Seller shall hold
harmless, defend and indemnify Buyer from and against any charges or fees,
including Revenue Sufficiency Guaranty (as defined in the Transmission Provider
Tariff) charges, levied on Buyer as a result of Seller’s Scheduling in the MISO
Real-Time Market. Seller shall offer the CT in the MISO Day-Ahead Market and the
MISO Real-Time Market in accordance with the Transmission Provider Tariff.
Exhibit H includes other scheduling provisions applicable to this Agreement.

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

4.2. Failure to Schedule

 

  (a) If Seller fails to Schedule Energy (including Replacement Energy) in
accordance with Section 2.4(a)(iv) or Section 4.1, as applicable, and such
failure is not excused under the terms of this Agreement, then Seller shall pay
to Buyer, within five (5) Business Days of receipt of an invoice therefor, an
amount equal to (i) the MISO Day-Ahead Market LMP for such applicable period
multiplied by the Energy that Seller failed to Schedule, plus any charges,
penalties, damages, fees and other costs, including Transmission Provider
charges, incurred by Buyer resulting from such failure, minus (ii) the amount of
the Delivered Energy Payment that Buyer would have incurred under this Agreement
had the Energy been Scheduled. Any invoice submitted by Buyer to Seller pursuant
to this Section 4.2(a) shall include a written statement explaining in
reasonable detail the calculation of the amount due from Seller.

 

  (b) If Buyer fails to Schedule Energy (including Replacement Energy) that is
Scheduled by Seller in accordance with Exhibit H of this Agreement, and such
failure is not excused under the terms of this Agreement, then Buyer shall pay
to Seller, within five (5) Business Days of receipt of an invoice therefor, an
amount equal to (i) the amount of the Delivered Energy Payment that Seller would
have received under this Agreement had the Energy been Scheduled by Buyer, minus
(ii) the MISO Day-Ahead Market LMP for such applicable period multiplied by the
Energy that Buyer failed to Schedule, plus any charges, penalties, damages, fees
and other costs, including Transmission Provider charges, incurred by Seller
resulting from such failure. Any invoice submitted by Seller to Buyer pursuant
to this Section 4.2(b) shall include a written statement explaining in
reasonable detail the calculation of the amount due from Buyer.

ARTICLE V: MAINTENANCE AND OPERATION

5.1. Scheduled Maintenance

 

  (a) Scheduling Procedure.

Subject to subsection (b) below, Seller shall submit to Buyer a schedule of
maintenance of the Facilities (each, a “Maintenance Schedule” and each item
thereon a “Scheduled Maintenance Outage”) for each Calendar Year and a
projection of scheduled outages for the following four years thereafter no later
than twelve (12) months before the beginning of any year (or not later than
three (3) months prior to the deadline for submittal of any such schedule to the
Transmission Provider or any other applicable Governing Authority, if earlier);
except that within thirty (30) days following the Effective Date, Seller shall
submit to Buyer a Maintenance Schedule for the remainder of the Calendar Year in
which the Effective Date occurs and for the following Calendar Year. Each
Maintenance Schedule shall meet the requirements set forth in Section 5.1(b).

Within thirty (30) days of receipt of such Maintenance Schedule, Buyer may
request reasonable modifications therein to the extent the requested
modifications are not contrary to Prudent Utility Practice. Subject to
subsection (b) below,

 

23



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

Buyer and Seller shall work together to schedule Scheduled Maintenance Outages
to meet their mutual requirements and the requirements of the Transmission
Provider and/or Transmission Owner, it being understood that Buyer shall
consider, among other things, its reserve requirements, energy delivery
commitments, costs of replacement power and other generating resources and
expected loads in requesting such reasonable modifications; provided, that in
the event of a disagreement, such scheduling shall be resolved by the
Administrative Committee. All Scheduled Maintenance Outages shall be of a
duration that is no longer than that reasonably necessary to carry out the
required maintenance activities. Seller shall provide notice to Buyer as soon as
practicable but in any event no later than forty-eight (48) hours prior to the
expected cessation of maintenance activities and shall promptly inform Buyer of
the completion of such activities.

Scheduled Maintenance Outages for the subsequent three (3) year period of the
Maintenance Schedule may only be rescheduled within a period of time from 30
days prior to the projected start of such Scheduled Maintenance Outage to 30
days after the projected end of such Scheduled Maintenance Outage; provided,
however, that no Scheduled Maintenance Outage in such subsequent three (3) year
period may be rescheduled so that all or any portion of such Scheduled
Maintenance Outage falls within a different Calendar Year; and provided,
further, that if Seller experiences an extended Unscheduled Outage and desires
to move a Scheduled Maintenance Outage into a prior or subsequent Calendar Year,
any such rescheduling shall require the consent of Buyer, not to be unreasonably
withheld.

 

  (b) Limitations on Scheduled Maintenance Outages

 

  Scheduled Maintenance Outages may not occur during the Peak Period.

5.2. Derate Notices

In the event of any Derate, Seller must notify the Dispatch Authority Function
and the Balancing Authority Function telephonically of such Derate as soon as
practicable after Seller becomes aware of the necessity or occurrence thereof
(each, a “Derate Notice”), with written confirmation within 24 hours of such
oral notice. During any ongoing Derate, Seller shall provide updates as often as
practicable, but no less than daily, to the Dispatch Authority Function of the
nature and expected duration of such Derate as well as the magnitude and timing
of actual and expected output changes of the Facilities and such other
information as may assist Buyer in assessing the reliability and expected
quantity of output from the Facilities, and Seller shall provide the Dispatch
Authority Function with oral notice (confirmed promptly by email or facsimile)
as much prior notice as practicable of when the Derate is expected to be
remedied.

 

24



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

5.3. Operation

 

  (a) Operation

Seller shall manage, control, operate and maintain all parts of the Facilities
in a manner consistent with Prudent Utility Practice and the terms and
conditions of this Agreement and the Interconnection Agreement. As between the
Parties, Seller shall bear the sole responsibility for complying with all
applicable Laws associated with operating the Facilities, including all
environmental, permitting and zoning requirements in effect during the Term of
this Agreement.

 

  (b) Communications Protocol

 

  (i) Seller and Buyer have developed, or will develop within a reasonable
period of time after the Effective Date, written communications procedures for
the Facilities (the “Communications Protocol”), which include processes related
to Seller’s interface with MISO, ATC, ERO and other Governing Authorities,
operating communications between and among the Dispatch Authority Function and
the Balancing Authority Function and testing procedures. The Communications
Protocol is deemed incorporated herein by this reference.

 

  (ii) The Communications Protocol shall be reviewed by the Administrative
Committee no less than annually and any mutually agreed changes shall be made.
In the event the Parties are unable to agree upon any changes to the
Communications Protocol, such disagreement shall be resolved in accordance with
the Dispute Resolution Procedures.

 

  (c) Authorizations

Seller shall, at its own expense, acquire and maintain, comply with and, as
necessary, renew and modify from time to time, any and all permits, licenses,
approvals and other Authorizations of any Governing Authority required for the
lawful operation and maintenance of the Facilities. Copies of said
Authorizations shall be made available to Buyer for review upon Buyer’s written
request. Buyer shall not be liable for any violation by Seller of any
Authorization required to be obtained by Seller pursuant to this Section 5.3(c).

 

  (d) Testing

 

  (i) Notice of Testing

Seller shall notify Buyer in writing at least thirty (30) days prior to the
expected date of any Performance Test or any other testing of the net capability
of the Facilities (including for any Uprate); provided, that Seller may postpone
any such test until such test is able to be performed with prior written notice
to Buyer of such postponement and of the date and time such test is actually to
be performed. Buyer may have a representative present at the time of each
Performance Test, although the failure to have such a representative present
shall not invalidate the result of the applicable test; provided, that the above
required notices were given.

 

25



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

  (ii) Performance Tests

Seller shall perform (A) a performance test each year, on a date mutually agreed
by the Parties, at Seller’s expense, which shall measure the net capability of
the Facilities (including the CT and any Uprate) and (B) a performance test as
soon as practicable, consistent with the MAIN Guide No. 3A Standards, (I) prior
to the outage during which an Uprate is performed but prior to any coastdown and
(II) following start-up from an outage during which an Uprate is performed
(each, a “Performance Test”). In addition to the required Performance Test,
either Party may request a Performance Test at any reasonable time, at the
expense of the Party requesting such test. All Performance Tests shall be
conducted in accordance with testing procedures (A) to confirm the Accredited
Capacity constituting Buyer’s Capacity Amount (pursuant to Transmission Provider
requirements) or (B) as otherwise mutually agreed by the Parties. For the
avoidance of doubt, as of the execution of this Agreement the current
Performance Test standards are the MAIN Guide No. 3A Standards.

 

  (e) Other Operations Obligations

 

  (i) Information Requirements

Seller shall provide Buyer with the following real-time telemetered data
(scanned no less frequently than once every four seconds) for the duration of
the Term: (A) net Unit output (MW and VARs), (B) status (i.e., open or closed)
of generator breakers and generator disconnect switches, (C) MW and VARs at each
metering point, and (D) transformer neutral currents. Seller shall provide Buyer
with copies of any scheduling notices or requests submitted to the Transmission
Provider concurrently with the submission thereof. In addition, Seller shall
provide Buyer with any other information Buyer may reasonably request regarding
the operation of the Facilities in order to allow Buyer to maintain reliability
for Buyer’s Network Load.

 

  (ii) SCADA Data

Seller shall provide and make available to Buyer, on a real-time basis, all data
generated by the SCADA system at the Facilities, including all four-second meter
data.

 

  (iii) Quality of Energy

All Energy delivered hereunder shall be three-phase, 60 Hertz (plus or minus
variations as may be required or allowed by the Transmission Provider),
alternating current, at a voltage acceptable to the Transmission Provider, or
shall otherwise comply with such other specifications of the Transmission
Provider, regional reliability council or other authority responsible for the
safety and reliability of the electric grid with authority over the Delivery
Point as may be in effect at the time of delivery.

 

26



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

  (iv) Buyer’s Right of Access to Facilities

Seller shall provide Buyer with the right to enter Seller’s premises at the
Facilities during normal business hours to (i) review records maintained
pursuant to this Agreement, (ii) obtain information regarding operation of the
Facilities, (iii) visually inspect the Facilities, (iv) observe the testing,
operation and maintenance of the Facilities and (v) undertake any other
activities reasonably necessary for Buyer to fulfill its rights and obligations
hereunder. Buyer shall provide prior written notice to Seller of the date and
time of such proposed entry and the identity of all Persons conducting such
entry, which prior written notice shall in no event be provided less than three
Business Days prior to the date of such entry. Seller shall schedule Buyer’s
entries upon Seller’s premises at the Facilities so as to minimize any
disruption of the operation of the Facilities due to such entries or to any
activities carried out by Buyer at the Facilities during any such entry. Each
such Person conducting any such entry shall observe and comply with all of
Seller’s applicable safety and security rules at all times during such entry, as
such rules shall have been presented to such Person by Seller or by any operator
on behalf of Seller prior to or at the time of such visit.

 

  (v) Maintenance of Books and Records

Seller shall maintain at the Facilities site for a period of not less than five
(5) years from the date of preparation thereof: (i) all measurements by Metering
Devices of Energy delivered from the Facilities pursuant to this Agreement;
(ii) all data and information necessary to calculate payments as provided in
this Agreement, including invoices, receipts, charts, printouts, electronic
media, magnetic tapes and other materials and documents; and (iii) an accurate
and up-to-date operating log at the Facilities with records of: real and
reactive power production from the Facilities for each hour, changes in
operating status of the Facilities and scheduled outages of the Facilities.
Buyer shall be permitted to inspect such operating log upon prior written
request during normal business hours and copies of such log shall be provided,
if requested, at Buyer’s expense, within ten (10) days of such request.

 

  (vi) Interconnection

As between the Parties, Seller shall be responsible to maintain and operate
Seller’s electric interconnection facilities in accordance with the
Interconnection Agreement. Seller shall not permit any action or inaction under
the Interconnection Agreement that could adversely affect Buyer’s rights,
benefits, liability or obligations under this Agreement and shall not consent to
(unless required by a Governing Authority) any modification of the
Interconnection Agreement that would adversely affect Buyer’s rights hereunder
without Buyer’s prior written consent, such consent not to be unreasonably
withheld. Furthermore, subject to any prohibitions of a Governing Authority,
Seller shall:

 

27



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

  (A) promptly advise Buyer of all communications and notices to be made by or
to Seller under the Interconnection Agreement; and

 

  (B) use commercially reasonable efforts to ensure that the Transmission
Owner’s and/or Transmission Provider’s planned maintenance schedules for the
transmission system are coordinated with the Scheduled Maintenance Outages for
the Facilities.

ARTICLE VI: METERING

6.1. Metering

 

  (a) The electric watt-hour meters and any other Energy measuring devices and
equipment used for purposes of this Agreement (“Metering Devices”), shall at all
times during the Term meet the requirements set by the Transmission Provider and
all applicable Governing Authorities and as set forth in the Interconnection
Agreement. Seller shall own, operate, maintain and replace Metering Devices,
including those Metering Devices shown on Exhibit D, sufficient to permit an
accurate determination of the quantity and time of delivery of Energy delivered
to the Delivery Point. Seller’s Metering Devices shall be used for measurements
under this Agreement. Seller shall calibrate the Metering Devices in accordance
with Prudent Utility Practice, but no less than once during each refueling
outage on the Maintenance Schedule. Buyer or Buyer’s representative shall have
the right to be present during any calibration of the Metering Devices and
Seller shall provide reasonable notice to Buyer of any such calibration.

 

  (b) The Buyer shall have the right to inspect and require a test of the
Metering Devices (to be performed by Seller) from time to time at its
discretion, and any inaccuracy disclosed by such tests shall be promptly
corrected. If errors greater than one-half of one percent (0.5%) are discovered,
the test shall be at Seller’s expense. Upon reasonable notice, Seller shall
provide the Buyer access to the Metering Devices at Buyer’s expense during
normal business hours and from time to time for the purposes of reading,
inspecting and witnessing any testing of such equipment.

 

  (c) If any Metering Device used to determine the amount of Delivered Energy is
found to be in error by more than three quarters of one percent (0.75%), the
payments for Delivered Energy made since the previous test of such Metering
Device shall be adjusted to reflect the corrected measurements determined
pursuant to this Article VI. The amount of such adjustment payment shall be
equal to the total adjustment that would be due if the inaccurate Metering
Device were deemed to be equally inaccurate during the entire period since the
previous test of such Metering Device, divided by two (2); provided, however,
that if the period of inaccuracy can be ascertained, then the Parties shall
adjust the payments for Delivered Energy for that ascertained period of
inaccuracy. Any amount payable as a result of such correction shall be paid to
the Party entitled to such payment within thirty (30) days of notice of such
correction.

 

28



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

ARTICLE VII: BILLING AND PAYMENT

7.1. Billing and Payment

 

 

(a)

Seller shall send a billing statement to Buyer on or before the tenth (10th) day
after the end of each Billing Cycle. If any net amount is due to Seller with
respect to any such billing statement, Buyer shall pay such amount to Seller
within ten (10) days after receipt of such billing statement. If any net amount
is due to Buyer with respect to any such billing statement, Seller shall pay
such amount to Buyer on or before the fifteenth (15th) day after the end of such
Billing Cycle. The billing statement shall show (i) the megawatt-hours of
Delivered Energy for such Billing Cycle as Scheduled by the Seller and confirmed
by the Buyer pursuant to Exhibit H; (ii) the amounts due Seller for that Billing
Cycle in respect of (A) the Delivered Energy Payment and (B) any other amounts
due to Seller hereunder; (iii) the amounts due Buyer for that Billing Cycle in
respect of (A) the Peak Adjustment Payment, if applicable, (unless Buyer makes
the election provided for in Exhibit G) and (B) any other amounts due to Buyer
hereunder; and (iv) the data reasonably pertinent to the calculation of the
payments due to Seller or Buyer. For purposes of billing for Replacement
Capacity and Replacement Energy, the Capacity of the resources providing
Replacement Capacity and Replacement Energy shall be determined in accordance
with Module E, such determination to be submitted by Seller to Buyer in
accordance with Section 2.4. Any amounts due and payable and not paid by the due
date will be deemed delinquent and will accrue interest at the Prime Rate, such
interest to be calculated from and including the due date to but excluding the
date the delinquent amount is paid in full.

 

  (b) In the event of a dispute as to the amount of any bill, the disputing
Party shall notify the other Party of the amount in dispute and Buyer or Seller,
as applicable, shall pay to the other Party the undisputed portion of the bill
on or prior to the due date therefor, as identified in Section 7.1(a). Buyer or
Seller, as applicable, shall pay, with an interest charge computed at the Prime
Rate, from and including the date payment was due to but excluding the date
payment is made, any portion of the disputed amount ultimately found to be
proper. In the event of a refund, Buyer or Seller, as applicable, shall pay,
with an interest charge computed at the Prime Rate, from and including the date
the disputed payment was made to but excluding the date the refund payment is
made, any refund amount ultimately found to be due to the other Party.

 

  (c) Neither the Buyer nor Seller shall have the right to challenge any billing
statement rendered or received hereunder after a period of the longer of (A) two
(2) years from the date such statement was rendered or (B) ten (10) days after
the last MISO settlement statement for the last Operating Day included in the
billing statement. In the event that any such billing statement depends in whole
or in part upon estimated data, this two (2) year limitation period shall be
deemed to begin on the first day of the Billing Cycle in which such estimated
data is adjusted to actual.

 

  (d)

Each Party reserves to itself all rights, setoffs, counterclaims, recoupment,
combination of accounts, liens and other remedies, rights and defenses which

 

29



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

 

such Party has or may be entitled to (whether by operation of law or in equity,
under contract or otherwise). The obligations of each Party to make payments
under this Agreement may be offset against each other, setoff or recouped
therefrom.

ARTICLE VIII: PERFORMANCE SECURITY

8.1. Seller Performance Security

If at any time Seller (or Seller’s Guarantor) has Insufficient Credit Status,
Seller shall deliver to Buyer within two (2) Business Days following the
commencement of such Insufficient Credit Status either (a) a Letter of Credit;
(b) a guaranty from a Seller’s Guarantor (substantially in the form attached
hereto as Exhibit E) (so long as such Insufficient Credit Status is not with
respect to such Seller’s Guarantor) or (c) other collateral in form and
substance reasonably acceptable to Buyer, in each case in an amount equal to
[**]; provided, that if Seller has Insufficient Credit Status as of the date of
execution of this Agreement, then Seller shall be obligated to provide Seller
Performance Security as of the date of execution of this Agreement. Costs of a
Letter of Credit posted hereunder shall be borne by the applicant for such
Letter of Credit.

8.2. Buyer Performance Security

If at any time Buyer (or Buyer’s Guarantor) has Insufficient Credit Status,
Buyer shall deliver to Seller within two (2) Business Days following the
commencement of such Insufficient Credit Status either (a) a Letter of Credit;
(b) a guaranty from a Buyer’s Guarantor (substantially in the form attached
hereto as Exhibit E) (so long as such Insufficient Credit Status is not with
respect to such Buyer’s Guarantor) or (c) other collateral in form and substance
reasonably acceptable to Seller, in each case in the same amount as the Seller
Performance Security; provided, that if Buyer has Insufficient Credit Status as
of the date of execution of this Agreement, then Buyer shall be obligated to
provide Buyer Performance Security as of the date of execution of this
Agreement. Costs of a Letter of Credit posted hereunder shall be borne by the
applicant for such Letter of Credit.

8.3. Draws; Replenishments

A Non-Defaulting Party may draw upon the Buyer Performance Security or Seller
Performance Security, as applicable, following the occurrence of an Event of
Default by such other Party or pursuant to the other provisions of this
Agreement in order to recover any damages to which such Non-Defaulting Party is
entitled under this Agreement. In the event of such a draw on the Buyer
Performance Security or Seller Performance Security, as applicable, then, except
in the circumstance when the Non-Defaulting Party establishes an Early
Termination Date pursuant to Section 10.2 or this Agreement otherwise
terminates, the Defaulting Party shall within two (2) Business Days replenish
the Seller Performance Security or Buyer Performance Security, as applicable, to
the full amount required by Sections 8.1 or 8.2, as applicable.

 

30



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

8.4. Reporting

 

  (a) Seller shall promptly notify Buyer of any Insufficient Credit Status
relating to Seller or to Seller’s Guarantor or any circumstance that results in
Seller’s failure to be in compliance with the Seller Performance Security
requirements of this Article VIII. From time to time, at Buyer’s written
request, Seller shall provide Buyer promptly with such evidence as Buyer may
reasonably request that any Seller Performance Security is in full compliance
with this Agreement.

 

  (b) Buyer shall promptly notify Seller of any Insufficient Credit Status
relating to Buyer or any circumstance that results in Buyer’s failure to be in
compliance with the Buyer Performance Security requirements of this Article
VIII. From time to time, at Seller’s written request, Buyer shall provide Seller
promptly with such evidence as Seller may reasonably request that Buyer and any
Buyer Performance Security is in full compliance with this Agreement.

ARTICLE IX: FORCE MAJEURE

9.1. Conditions of Excuse for Seller

If, as a result of an event of Force Majeure, Seller is rendered wholly or
partly unable to perform its obligations under this Agreement, Seller shall be
excused except as specifically provided elsewhere in this Agreement, from only
that portion of its performance that is prevented by such Force Majeure event to
the extent so prevented; provided, that:

 

  (a) Seller gives Buyer prompt written notice, and in any event within
twenty-four (24) hours after Seller obtains actual knowledge thereof, describing
the particulars of the event of, and how such event qualifies as a, Force
Majeure;

 

  (b) the permitted suspension of performance is of no greater scope and of no
longer duration than is required by the event of Force Majeure and the effects
thereof; and

 

  (c) Seller exercises its reasonable best efforts to eliminate or mitigate the
effects of the Force Majeure condition.

9.2. Conditions of Excuse for Buyer

If, as a result of an event of Force Majeure, Buyer is rendered wholly or partly
unable to perform its obligations under this Agreement, Buyer shall be excused
except as specifically provided elsewhere in this Agreement, from only that
portion of its performance that is prevented by such Force Majeure event to the
extent so prevented, provided that:

 

  (a) Buyer gives Seller prompt written notice, and in any event within
twenty-four (24) hours after the day that Buyer obtains actual knowledge
thereof, describing the particulars of the event of, and how such event
qualifies as a, Force Majeure;

 

  (b) the permitted suspension of performance is of no greater scope and of no
longer duration than is required by the event of Force Majeure and the effects
thereof; and

 

31



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

  (c) Buyer exercises its reasonable best efforts to eliminate or mitigate the
effects of the Force Majeure condition.

9.3. Burden of Proof

The burden of proof as to whether a Force Majeure has occurred shall be upon the
Party claiming Force Majeure.

9.4. Payment and Security Obligations Not Excused

Notwithstanding anything in this Agreement to the contrary, no payment
obligation arising under this Agreement prior to the date of an event of Force
Majeure, and no obligation to provide Buyer Performance Security or Seller
Performance Security, as applicable, shall be excused by such event of Force
Majeure.

9.5. Time Limits

 

  (a) If at any time during the period of Force Majeure the non-performing Party
fails to undertake or ceases undertaking its reasonable best efforts to remedy
its inability to perform, then the non-performing Party shall no longer be
excused from its performance.

 

  (b) Seller shall, within sixty (60) days of the occurrence of a Force Majeure
affecting Seller’s performance under this Agreement that Seller reasonably
anticipates will last more than twelve (12) months after the commencement
thereof, deliver to Buyer a detailed plan for the remedy of the Force Majeure
condition, which plan shall include a detailed specification of Seller’s
proposal (including a timetable) to remedy the Force Majeure condition and
restore the Facilities to maximum attainable operating status.

 

  (c) If an event of Force Majeure has prevented Seller from performing all, or
a significant portion of, its material obligations under this Agreement for a
period of eighteen (18) months, Buyer may terminate this Agreement by written
notice to Seller. Effective upon any such termination, neither Party shall have
any continuing obligations for performance under this Agreement except for the
satisfaction of liabilities that arose prior to such termination and except for
those obligations which survive such termination in accordance with
Section 22.9.

 

  (d) Notwithstanding anything to the contrary in this Agreement, if, as a
result of an event of Force Majeure, Buyer is rendered wholly or partly unable
to perform its obligations under this Agreement, Seller may offer and sell the
Energy and Ancillary Services from the Facilities to any third party until such
time as the Buyer can resume performance under this Agreement.

9.6. Deadline Extended

Whenever either Party is required to commence or complete any action within a
specified period, the performance of which action is excused under the terms of
this Agreement by reasons of an event of Force Majeure, such period shall be
extended by an amount equal to the duration of the period such performance was
excused by such event of Force Majeure occurring or continuing during such
period; provided, however, that the Term shall not be extended.

 

32



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

ARTICLE X: EVENTS OF DEFAULT; REMEDIES

10.1. List of Events of Default

Each of the following events, unless and to the extent expressly excused under
the terms of this Agreement, shall constitute an “Event of Default” of the
defaulting party (“Defaulting Party”), the other Party being the non-defaulting
party (“Non-Defaulting Party”):

 

  (a) The failure of a Party to make any undisputed payment due hereunder and
such failure shall continue for five (5) Business Days after written notice
demanding such payment is received.

 

  (b) Any representation or warranty made by a Party herein or in any
certificate or other document delivered by such Party pursuant hereto was false
or misleading in any material respect when made, unless such false or misleading
representation or warranty is capable of being cured or remedied and (i) the
representation and warranty is contained in Sections 11.1(a) and 11.2(a) hereof
and such Party shall promptly commence and diligently pursue action to cause
such representation and warranty to become true in all material respects within
two (2) Business Days or (ii) as to any other representation or warranty such
Party shall promptly commence and diligently pursue action to cause such
representation or warranty to become true in all material respects and does so
within thirty (30) days after notice thereof has been given to such Party by the
other Party.

 

  (c) In the event a Party shall cease doing business as a going concern, shall
generally not pay its debts as they become due or admit in writing its inability
to pay its debts as they become due, shall file a voluntary petition in
bankruptcy or shall be adjudicated a bankrupt or insolvent, or shall file any
petition or answer seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under the present or
any future federal bankruptcy code or any other present or future applicable
Law, or shall seek or consent to or acquiesce in the appointment of any trustee,
receiver, custodian or liquidator of such Party or of all or any substantial
part of its properties, or shall make an assignment for the benefit of
creditors, or such Party shall take any corporate action to authorize or that is
in contemplation of the actions set forth above in this Section 10.1(c).

 

  (d) In the event that within thirty (30) days after the commencement of any
proceeding against a Party seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under the present or
any future federal bankruptcy code or any other statute or Law, such proceeding
shall not have been dismissed, or if, within thirty (30) days after the
appointment without the consent or acquiescence of such Party of any trustee,
receiver, custodian or liquidator of such Party or of all or any substantial
part of its properties, such appointment shall not have been vacated or stayed
on appeal or otherwise, or if, within thirty (30) days after the expiration of
any such stay, such appointment shall not have been vacated.

 

  (e)

A Party fails to comply or cause compliance with the Seller Performance Security
or Buyer Performance Security, as applicable, requirements of Article VIII, or

 

33



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

Buyer’s Guarantor, if any, or Seller’s Guarantor, if any, breaches any of its
obligations under the Buyer’s Guaranty or Seller’s Guaranty, as applicable, or
if any representation or warranty made by Buyer’s Guarantor or Seller’s
Guarantor, as applicable, in the Buyer’s Guaranty or Seller’s Guaranty, as
applicable, shall prove to be incorrect in any material respect when made,
unless any of the foregoing is cured by the end of the next Business Day
following receipt of a written notice from the other Party of a failure under
this Section 10.1(e).

 

  (f) The failure of Seller to provide the Buyer’s employees, agents and other
representatives reasonable access to witness testing of or to examine the
Metering Devices after receiving notice to do so by the Buyer as required under
this Agreement.

 

  (g) Seller, or any of its employees, contractors, subcontractors, agents or
representatives willfully adjusts the Metering Devices or the interconnection
facilities without Buyer’s written consent and which adjustment has the effect
of falsely increasing the amounts owed by Buyer under this Agreement.

 

  (h) A Party violates the requirements of Article XVIII through an attempted or
purported assignment or transfer of this Agreement or an ownership interest in
the Facilities or through a Change of Control transaction or breach of the terms
and conditions of Section 2.10.

 

  (i) A material default in performance or observance of any agreement,
undertaking, covenant or other obligation (other than as specified in the other
provisions of this Section 10.1) contained in this Agreement by a Party unless,
within thirty (30) days after written notice from the other Party specifying the
nature of such material default, such Party cures such default or, if such cure
cannot reasonably be completed within thirty (30) days and if such Party within
such thirty (30) day period commences, and thereafter diligently and
continuously proceeds to cure such default, said period shall be extended for
such further period as shall be necessary for such Party diligently and
continuously to cure such default, provided that the extended cure period shall
not exceed ninety (90) days from the date of the original notice.

10.2. Remedies

If an Event of Default occurs at any time during the Term, the Non-Defaulting
Party may, for so long as the Event of Default is continuing, subject to the
provisions of Article XIX, take one or more of the following actions:
(i) establish a date (which date shall be no more than ten (10) Business Days
after the Non-Defaulting Party delivers written notice of such date to the
Defaulting Party) on which this Agreement shall terminate (the “Early
Termination Date”), (ii) proceed by appropriate proceedings in accordance with
this Agreement at law, in equity or otherwise, to protect and enforce its right
to damages (actual or liquidated) or, where the Event of Default is one other
than the failure to pay money, equitable relief, including specific performance,
and (iii) immediately cease performance or withhold any payments, or both, due
in respect of this Agreement. For avoidance of doubt, in the event the
Non-Defaulting Party ceases performance or withholds payment as provided in
(iii) above, the Defaulting Party shall continue to be obligated to pay damages
relating to the Defaulting Party’s failure to perform during such cessation or
period of withholding.

 

34



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

Notwithstanding anything to the contrary in this Agreement, if an Event of
Default under Section 10.1(a) with respect to Buyer has occurred and is
continuing, Seller may offer and sell Energy and Ancillary Services from the
Facilities to any third party until such time as the Buyer can resume
performance under this Agreement. The proceeds of any such sale shall be applied
as an offset to amounts otherwise owed by Buyer to Seller under this Agreement.

10.3. Rights of Specific Performance

In the case of an Event of Default, the Parties recognize that any remedy at law
may be inadequate because this Agreement is unique and/or because the actual
damages of the Non-Defaulting Party may be difficult to reasonably ascertain
and/or may exceed the amount of any guaranty or other collateral available to
the Non-Defaulting Party. Therefore, the Parties agree that the Non-Defaulting
Party shall be entitled to pursue an action for specific performance, and the
Defaulting Party waives all of its rights to assert as a defense to such action
that the Non-Defaulting Party’s remedy at law is adequate.

10.4. Limitation of Liability

THE PARTIES CONFIRM THAT THE EXPRESS REMEDIES AND MEASURES OF DAMAGES PROVIDED
IN THIS AGREEMENT SATISFY THE ESSENTIAL PURPOSES HEREOF FOR BREACH OF ANY
PROVISION FOR WHICH AN EXPRESS REMEDY OR MEASURE OF DAMAGES IS PROVIDED. UNLESS
EXPRESSLY HEREIN OTHERWISE PROVIDED, AND EXCEPT FOR THE PAYMENT OF LIQUIDATED
DAMAGES SPECIFIED HEREIN, NEITHER PARTY NOR THEIR AFFILIATES SHALL BE LIABLE FOR
CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, LOST PROFITS
(WHICH DOES NOT INCLUDE RECOVERY FOR ACCRUED DELIVERED ENERGY PAYMENTS) OR OTHER
BUSINESS INTERRUPTION DAMAGES, BY STATUTE, IN TORT OR CONTRACT; PROVIDED,
HOWEVER, THAT THIS SENTENCE SHALL NOT APPLY (A) TO LIMIT THE LIABILITY OF A
PARTY WHOSE ACTIONS GIVING RISE TO SUCH LIABILITY CONSTITUTE WILLFUL MISCONDUCT
OR (B) TO ANY INDEMNITY OBLIGATION PROVIDED HEREIN. TO THE EXTENT ANY DAMAGES
REQUIRED TO BE PAID HEREUNDER ARE LIQUIDATED, THE PARTIES ACKNOWLEDGE THAT THE
ACTUAL DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO DETERMINE, OTHERWISE OBTAINING AN
ADEQUATE REMEDY IS INCONVENIENT, AND THE LIQUIDATED DAMAGES DO NOT CONSTITUTE A
PENALTY AND ARE A REASONABLE ADVANCE APPROXIMATION OF THE HARM OR LOSS. THE
PARTIES FURTHER EXPRESSLY AGREE THAT NEITHER SHALL HAVE THE RIGHT, AND EACH
WAIVES ALL RIGHTS, TO BRING AN ACTION AGAINST THE OTHER (INCLUDING ANY AFFILIATE
OF THE OTHER) IN TORT OR STRICT LIABILITY FOR ANY ACT(S) OR OMISSIONS
CONSTITUTING A BREACH OR ALLEGED BREACH OF CONTRACT.

10.5. Disclaimer of Warranties

NEITHER PARTY TO THIS AGREEMENT MAKES ANY REPRESENTATION, WARRANTY OR INDEMNITY,
EXPRESS OR IMPLIED, TO THE OTHER PARTY TO

 

35



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

THIS AGREEMENT EXCEPT FOR THE REPRESENTATIONS, WARRANTIES AND INDEMNITIES
EXPRESSLY SET FORTH IN THIS AGREEMENT.

ARTICLE XI: REPRESENTATIONS, WARRANTIES AND COVENANTS

11.1. Representations and Warranties of Buyer

Buyer makes the following representations and warranties to Seller, each of
which is true and correct as of the Effective Date:

 

  (a) Buyer is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Wisconsin.

 

  (b) Buyer possesses all requisite power and authority to enter into and
perform this Agreement and to carry out the transactions contemplated herein.
Buyer has all legal power and authority to own and use its properties and to
transact the business in which it engages or proposes to engage and holds or
will obtain on or before the time required all Authorizations necessary and
required therefor.

 

  (c) Buyer’s execution, delivery and performance of this Agreement have been
duly authorized by, or are in accordance with, its articles of incorporation and
by-laws; this Agreement has been duly executed and delivered for it by the
signatories so authorized; and this Agreement constitutes Buyer’s legal, valid
and binding obligation, enforceable against it in accordance with the terms
hereof, except as such enforceability may be limited by applicable bankruptcy
laws from time to time in effect that affect creditors’ rights generally or by
general principles of equity (regardless of whether such enforcement is
considered in equity or at law).

 

  (d) Buyer’s execution, delivery and performance of this Agreement (i) will not
result in a breach or violation of, or constitute a default under, or conflict
with any material Authorization, or any material contract, lease or other
agreement or instrument to which it is a party, or by which it or its properties
may be bound or affected; and (ii) does not require any Authorization, or the
consent, authorization or notification of any other Person, or any other action
by or with respect to any other Person (except for Authorizations and consents
or authorizations of other Persons already obtained, notifications already
delivered, or other actions already taken or necessary or required
Authorizations it will obtain on or before the time required).

 

  (e) No suit, action or arbitration, or legal, administrative or other
proceeding is pending or, to Buyer’s knowledge, has been threatened against
Buyer that purports to materially adversely affect the validity or
enforceability of this Agreement or the ability of Buyer to perform its
obligations hereunder, or that would, if adversely determined, have a material
adverse effect on the business or financial condition of Buyer. There are no
bankruptcy, insolvency, reorganization, receivership or other proceedings
pending against or being contemplated by Buyer, or, to Buyer’s knowledge,
threatened against it.

 

  (f)

Buyer is not in breach of, in default under, or in violation of, any applicable
Law, or the provisions of any Authorization, or in breach of, in default under,
or in

36



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

 

violation of, or in conflict with any provision of any promissory note,
indenture or any evidence of indebtedness or security therefor, lease, contract,
or other agreement by which it is bound, except for any such breaches, defaults,
violations or conflicts which, individually or in the aggregate, could not
reasonably be expected to have a material adverse effect on the business or
financial condition of Buyer or its ability to perform its obligations
hereunder.

11.2. Representations and Warranties of Seller

Seller makes the following representations and warranties to Buyer as of the
Effective Date:

 

  (a) Seller is a limited liability company duly organized, validly existing and
in good standing under the Laws of the State of Wisconsin and qualified to do
business in the State of Wisconsin, and is the sole owner of the Facilities.

 

  (b) Seller possesses all requisite power and authority to enter into and
perform this Agreement and to carry out the transactions contemplated herein.
Seller has all legal power and authority to own and use its properties and to
transact the business in which it engages or proposes to engage and holds or
will obtain on or before the time required all Authorizations necessary and
required therefor.

 

  (c) Seller’s execution, delivery and performance of this Agreement have been
duly authorized by, or are in accordance with, its articles of organization and
operating agreement; this Agreement has been duly executed and delivered for it
by the signatories so authorized; and this Agreement constitutes Seller’s legal,
valid and binding obligation, enforceable against it in accordance with the
terms hereof, except as such enforceability may be limited by applicable
bankruptcy laws from time to time in effect that affect creditors’ rights
generally, or by general principles of equity (regardless of whether such
enforcement is considered in equity or at law).

 

  (d) Seller’s execution, delivery and performance of this Agreement (i) will
not result in a breach or violation of, or constitute a default under, or
conflict with any Authorization, or any contract, lease or other agreement or
instrument to which it is a party, or by which it or its properties may be bound
or affected; and (ii) does not require any Authorization, or the consent,
authorization or notification of any other Person, or any other action by or
with respect to any other Person (except for Authorizations and consents or
authorizations of other Persons already obtained, notifications already
delivered, or other actions already taken or necessary or required
Authorizations it will obtain on or before the time required).

 

  (e) No suit, action or arbitration, or legal, administrative or other
proceeding is pending or, to Seller’s knowledge, has been threatened against
Seller that purports to materially adversely affect the validity or
enforceability of this Agreement or the ability of Seller to perform its
obligations hereunder, or that would, if adversely determined, have a material
adverse effect on the business or financial condition of Seller. There are no
bankruptcy, insolvency, reorganization, receivership or other proceedings
pending against or being contemplated by Seller, or, to Seller’s knowledge,
threatened against it.

 

37



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

  (f) Seller is not in breach of, in default under, or in violation of, or in
conflict with any applicable Law, or the provisions of any Authorization, or in
breach of, in default under, or in violation of, or in conflict with, any
provision of any promissory note, indenture or any evidence of indebtedness or
security therefor, lease, contract, or other agreement by which it is bound,
except for any such breaches, defaults, violations or conflicts which,
individually or in the aggregate, could not reasonably be expected to have a
material adverse effect on the business or financial condition of Seller or its
ability to perform its obligations hereunder.

11.3. Covenants of Seller

Seller hereby covenants and agrees that throughout the Term:

 

  (a) No modifications to, or expansion of, the Facilities that would have a
material adverse effect on Buyer’s rights or obligations under this Agreement
will occur without the prior written consent of Buyer, such consent not to be
unreasonably withheld.

 

  (b) Seller will not convey, sell, lease, transfer or otherwise dispose of all
or substantially all of its business or assets, whether now owned or hereafter
acquired, to the extent that such conveyance, sale, lease, transfer or other
disposition would have a material adverse effect on Buyer’s rights or
obligations under this Agreement without the prior written consent of Buyer,
such consent not to be unreasonably withheld.

 

  (c) Seller shall provide to Buyer all financial statements, documents
evidencing Seller’s capital structure and any other financial information
reasonably requested by Buyer on the Effective Date and thereafter as reasonably
requested by Buyer. Seller shall furnish to Buyer such certifications to such
information from a Senior Financial Officer as Buyer may reasonably request from
time to time. Seller covenants to promptly notify Buyer following any
determination made by Seller or its independent auditor that Seller constitutes
a VIE.

ARTICLE XII: INDEMNITY

12.1. By Seller

 

  (a) Seller shall defend, indemnify and hold harmless Buyer and its officers,
directors, employees and agents from and against any and all costs, expense,
damage, liability or loss, including reasonable attorneys’ fees, resulting from
or arising out of any Claims arising from the failure of Seller to fulfill its
obligations under this Agreement.

 

  (b) Seller shall defend, indemnify and hold harmless Buyer and its officers,
directors, employees and agents from and against all loss, damage, expense,
costs and liability, including reasonable attorneys’ fees, arising from any
Claims against Buyer arising from injury to or death of Persons or damage to or
destruction of property occurring at the Facilities to the extent such injury,
death or damage is not caused by the willful misconduct of Buyer, its Affiliates
or Associates while on Seller’s premises at the Facilities.

 

38



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

12.2. Indemnification by Buyer

Buyer shall defend, indemnify and hold harmless Seller and its officers,
directors, employees and agents from and against all loss, damage, expense,
costs and liability, including reasonable attorneys’ fees, resulting from or
arising out of any Claims arising from the failure of Buyer to fulfill its
obligations under this Agreement.

12.3. Joint Negligence

In the case of joint or concurring negligence or other fault of the Parties
giving rise to a loss or Claim against either one or both of them, each shall
have rights of contribution against the other Party in proportion to their
comparative negligence as determined by the court trying the matter in dispute.
Each Party shall promptly notify the other Party of the assertion of any Claim
against which such other Party may be required to provide indemnity hereunder
and shall give the other Party an opportunity to defend such Claim. These
indemnification provisions are for the protection of the Parties hereto only and
shall not establish, of themselves, any liability to third parties.

12.4. Responsibility for Employees

The Parties agree that, as between themselves, each Party shall be responsible
for the acts and omissions of, and any Claims by, its employees and agents,
irrespective of any limitation on the amount or type of damages, compensation or
benefits payable by or for such Party under Workers’ Compensation Laws,
disability benefit acts or other employee benefit acts; provided, however, that
the foregoing is not intended to create third party beneficiary rights in any
party not a Party to this Agreement. Each Party shall indemnify the other Party
from and against all liabilities, Claims, damages, suits, fines or judgments for
injury or death to any third party and damage to or destruction of property of
any third party, to the extent caused by such Party’s employees’ or agents’
negligence or willful misconduct.

12.5. Notice and Participation

If any Party entitled to indemnification hereunder (the “Indemnified Party”)
intends to seek indemnification under this Article XII from any other Party (the
“Indemnifying Party”) with respect to any Claim, the Indemnified Party shall
give the Indemnifying Party notice of such Claim upon the receipt of actual
knowledge or information by the Indemnified Party of any possible Claim or of
the commencement of such Claim, which period shall in no event be later than the
lesser of (i) fifteen (15) Business Days prior to the last day for responding to
such Claim or (ii) one-half of the period allowed for responding to such Claim.
The Indemnifying Party shall have no liability under this Article XII for any
Claim for which such notice is not provided, to the extent that the failure to
give such notice prejudices the Indemnifying Party. The Indemnifying Party shall
have the right to assume the defense of any such Claim, at its sole cost and
expense, with counsel designated by the Indemnifying Party and reasonably
satisfactory to the Indemnified Party; provided, however, that if the defendants
in any such Claim include both the Indemnified Party and the Indemnifying Party,
and the Indemnified Party shall have reasonably concluded that there may be
legal defenses available to it which are different from or additional to those
available to the Indemnifying Party, the Indemnified Party shall have the right
to select separate counsel, at the Indemnifying Party’s expense, to assert such
legal defenses and to otherwise participate

 

39



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

in the defense of such Claim on behalf of such Indemnified Party. Should any
Indemnified Party be entitled to indemnification under this Section 12.5 as a
result of a Claim, and should the Indemnifying Party fail to assume the defense
of such Claim, the Indemnified Party may, at the expense of the Indemnifying
Party, contest (or, with or without the prior consent of the Indemnifying Party,
settle) such Claim. Except to the extent expressly provided herein, no
Indemnified Party shall settle any Claim with respect to which it has sought or
intends to seek indemnification pursuant to this Section without the prior
written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld. Except to the extent expressly provided herein, no
Indemnifying Party shall settle any Claim with respect to which it may be liable
to provide indemnification pursuant to this Section without the prior written
consent of the Indemnified Party, which consent shall not be unreasonably
withheld; provided, however, that if the Indemnifying Party has reached a bona
fide monetary settlement agreement with the plaintiff(s) in any such Claim and
the Indemnified Party does not consent to such settlement agreement, then the
dollar amount specified in the settlement agreement, plus the Indemnified
Party’s legal fees and other costs related to the defense of the Claim prior to
the date of such settlement agreement, shall act as an absolute maximum limit on
the indemnification obligation of the Indemnifying Party.

12.6. Payment of Indemnification Claims

The Indemnifying Party shall pay any amount due pursuant to this Article XII
within ten (10) Business Days after the determination of the amount of any such
indemnification, to the extent that the existence and entitlement to
indemnification is not disputed by the Indemnifying Party, or within ten
(10) Business Days after the conclusion of any Dispute Resolution Procedures, to
the extent that the existence or entitlement to indemnification is disputed by
the Indemnifying Party and is established pursuant to such Dispute Resolution
Procedures.

12.7. Survival of Obligation

The duty to indemnify under this Article XII shall continue in full force and
effect notwithstanding the expiration or termination of this Agreement, with
respect to any loss, liability, damage, claim or other expense based on facts or
conditions which occurred prior to such termination.

ARTICLE XIII: TERM

13.1. Term

Subject to the terms and conditions of this Agreement, this Agreement shall
commence on the Effective Date and, unless terminated earlier as expressly
provided herein, shall continue in effect until 11:59:59 p.m. (CPT) on the day
before (a) with respect to Unit 1, the 16th anniversary of the Effective Date
(the “Unit 1 Termination Date”) and (b) with respect to Unit 2, the 17th
anniversary of the Effective Date (the “Unit 2 Termination Date”); provided,
however, that in the event that the Unit 1 Termination Date or Unit 2
Termination Date is scheduled to fall during any Peak Period, the Unit 1
Termination Date or Unit 2 Termination Date, as applicable, shall be extended
until the day after the end of such Peak Period.

 

40



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

13.2. Termination

If the continued operation of a Unit pursuant to this Agreement has become
materially adverse to Seller such that the continued operation of such Unit is
no longer feasible, prudent or sustainable, Seller shall have the right to elect
to permanently shut down such Unit upon written notice of termination of this
Agreement in relation to such Unit effective on the later of (a) twenty-four
(24) months after such notice and (b) the permanent shutdown of such Unit;
provided, that this Agreement shall be in full force and effect and Seller shall
continue to perform its obligations under this Agreement, and shall be liable
for any failure to perform as provided herein, through such remaining
effectiveness of this Agreement (as to such Unit and through the remainder of
the Term as to the other Unit). Neither Party shall have any further liability
upon the effectiveness of the termination provided above except for those
obligations that by their express terms are to survive termination of this
Agreement.

13.3. Effect of Termination

Termination of this Agreement shall not terminate the rights or duties of either
Party hereunder with respect to any obligations due to be performed on or before
the effective date of termination.

ARTICLE XIV: ADMINISTRATIVE COMMITTEE

14.1. Purpose

From time to time various administrative and technical matters may arise in
connection with the terms and conditions of this Agreement which will require
the cooperation and consultation of the Parties and the exchange of information.
As a means of providing for such cooperation, consultation and exchange, an
Administrative Committee is hereby established with the functions described in
Section 14.4. However, the Administrative Committee shall not (a) have the
authority to amend this Agreement or (b) diminish in any manner the authority or
responsibility of either Party as set forth in the various sections of this
Agreement.

14.2. Membership

The Administrative Committee shall have two (2) members, each an “Operating
Contact”. Within sixty (60) days after execution of this Agreement, each Party
shall designate its Operating Contact (and alternate) and shall promptly give
written notice thereof to the other Party. Thereafter, each Party shall promptly
give written notice to the other Party of any change in the designation of its
Operating Contact. All actions taken by the Administrative Committee must be
approved by both Operating Contacts.

14.3. Meetings

Meetings as are reasonably required may be called by either Operating Contact
with as much advance notice as is practicable. Meetings may be attended by other
representatives of the Parties.

 

41



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

14.4. Functions

The Administrative Committee shall have the following functions:

 

  (a) Provide liaison between the Parties at the management level and exchange
information with respect to significant matters arising under this Agreement.

 

  (b) Appoint ad hoc committees, the members of which need not be the Operating
Contacts, as necessary to perform detailed work and conduct studies regarding
matters requiring investigation.

 

  (c) Review, discuss and attempt to resolve disputes arising under this
Agreement; provided, that the Administrative Committee shall not limit the
provisions of Article XIX.

 

  (d) Provide liaison between the Parties concerning the status and operation of
the Facilities.

14.5. Expenses

Each Party shall be responsible for the salary and out-of-pocket expenses of its
Operating Contact and its other attendees. All other expenses incurred in
connection with the performance by the Administrative Committee of its functions
shall be allocated and paid as determined by the Administrative Committee.

ARTICLE XV: NOTICES

15.1. Notices in Writing

All notices or other communications which are required or permitted under this
Agreement shall be effective if they are in writing and delivered personally or
by certified mail (postage prepaid and return receipt requested), reputable
overnight delivery service, or telecopy or other confirmable form of electronic
delivery, to the following address (except as to notices which are required by
this Agreement to be delivered to a Party’s Operating Contact or to the Dispatch
Authority Function or the Balancing Authority Function, which shall be delivered
to such Party’s Operating Contact or to the Dispatch Authority Function or the
Balancing Authority Function, as the case may be):

 

  (a) if to Seller:

FPL Energy Point Beach, LLC

700 Universe Boulevard

Juno Beach, FL 33408

Attention: Vice President, Business Management

Facsimile: 561-304-5161

 

  (b) With a copy to:

FPL Energy, LLC

 

42



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

700 Universe Boulevard

Juno Beach, FL 33408

Attention: Managing Attorney

Facsimile: 561-691-7305

 

  (c) if to the Buyer:

Wisconsin Electric Power Company

333 West Everett Street, Room A214

Milwaukee, Wisconsin 53203

Attention: Trading and Operations

Facsimile: 414-221-4210

or to such other person or address as the addressee may have specified in a
notice duly given to the sender as provided herein.

15.2. Date of Notification

All notices or communications duly delivered or mailed and postmarked to a Party
hereto as provided in Section 15.1 shall be effective as of the date of receipt.

15.3. Oral Notice in Emergency

Notwithstanding the provisions of Section 15.1, any notice required hereunder
with respect to an occurrence or event requiring immediate attention may be made
orally, by telephone or otherwise, provided such notice shall be confirmed in
writing within 24 hours thereafter. Each Party shall make any such oral notice
directly to the Operating Contact of the other Party.

ARTICLE XVI: CONFIDENTIALITY

16.1. Non-Disclosure to Third Parties

Any Proprietary Information of a Party (the “Transferor”) which is disclosed to
or otherwise received or obtained by the other Party (the “Transferee”) in
connection with this Agreement is disclosed, and shall be held, in confidence,
and the Transferee shall not publish or otherwise disclose any Proprietary
Information to any Person for any reason or purpose whatsoever, or use any
Proprietary Information for its own purposes (other than in connection with this
Agreement) or for the benefit of any Person, without the prior written approval
of the Transferor, which approval may be granted or withheld by the Transferor
in its sole discretion; provided, however, that nothing herein shall limit the
right of the Transferee to provide any Proprietary Information to any Governing
Authority having jurisdiction over or asserting a right to obtain such
information (including as part of the application for any Authorization);
provided, that (i) such Governing Authority requests that such Proprietary
Information be provided, and (ii) the Transferee promptly advises the Transferor
of any request for such information by such Governing Authority and cooperates
in giving the Transferor an opportunity to present objections, requests for
limitation or a protective order, and/or requests for confidentiality or other
restrictions on disclosure or

 

43



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

access, to such Governing Authority. Each Party’s obligation to maintain
Proprietary Information in confidence shall be deemed performed if such Party
observes, with respect thereto, the same safeguards and precautions which such
Party observes with respect to its own proprietary information of the same or
similar kind.

16.2. Definition of Proprietary Information

The term “Proprietary Information” means all information, written or oral, which
has been or is disclosed by the Transferor, or by any Affiliate or Associate of
the Transferor, or which otherwise becomes known to the Transferee, or to any
Affiliate, Associate or other party in a confidential relationship with, the
Transferee, and which (x) relates to matters such as patents, trade secrets,
research and development activities, draft or final contracts or other business
arrangements, books and records, budgets, cost estimates, pro forma
calculations, engineering work product, environmental compliance, vendor lists,
suppliers, manufacturing processes, energy consumption, pricing information,
private processes, and other similar information, as may exist from time to
time, or (y) the Transferor expressly designates in writing to be confidential.
However, Proprietary Information shall exclude information falling into any of
the following categories:

 

  (a) Information that, at the time of disclosure hereunder, is in the public
domain, other than information that entered the public domain by breach of this
or any other agreement, or in violation of any other applicable Law;

 

  (b) Information that, after disclosure hereunder, enters the public domain,
other than information that entered the public domain by breach of this or any
other agreement, or in violation of any other applicable Law;

 

  (c) Information, other than that obtained from third parties, that prior to
disclosure hereunder, was already in the recipient’s possession, either without
limitation on disclosure to others or subsequently becoming free of such
limitation;

 

  (d) Information obtained by the recipient from a third party having an
independent right to disclose the information; or

 

  (e) Information that is available through independent research without use of
or access to the Proprietary Information.

16.3. Limitations on Required Disclosure

Each Party agrees that it will make available Proprietary Information received
from the other Party to its own Affiliates and Associates only on a need-to-know
basis, and that all Persons to whom such Proprietary Information is made
available will be made aware of the confidential nature of such Proprietary
Information, and will be required to agree to hold such Proprietary Information
in confidence under terms substantially identical to the terms hereof.

16.4. Remedies

In the event of a breach or threatened breach of the provisions of Section 16.1
above by any Transferee, the Transferor shall be entitled to an injunction
restraining such Party from such breach. Nothing contained in this Agreement
(including Section 10.4) shall be construed as

 

44



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

prohibiting the Transferor from pursuing any other remedies available at law or
in equity for such breach or threatened breach of this Agreement.

16.5. Survival of Confidentiality

The provisions of this Article XVI shall survive the expiration or termination
of this Agreement for a period of three (3) years.

ARTICLE XVII: INSURANCE

17.1. Coverage and Amounts of Seller

During the Term, Seller shall procure, pay premiums for and maintain in full
force and effect the insurance coverages described below.

 

  (a) Worker’s Compensation Insurance with statutory limits as required by the
Laws of the State of Wisconsin, and Employer’s Liability with minimum limits of
$1 million or as established by state or federal Law, if applicable. This
insurance shall include all applicable maritime coverages as required by
Law. This policy is to be endorsed to include a waiver of subrogation in favor
of the Buyer.

 

  (b) Commercial General and Umbrella/Excess Liability insurance, including
coverage for (i) premises/operations, (ii) independent contractor,
(iii) products and completed operations, (iv) broad form contractual liability,
(v) broad form property damage, (vi) explosion, collapse and underground damage
exclusion deletion, and (vii) personal injury, all with limits of not less than
$25,000,000 each occurrence and in the aggregate.

 

  (c) Business Auto Liability Insurance, covering all vehicles and automobiles
whether owned, leased, or rented when used by Seller in connection with
performance of this Agreement and including commercially reasonable coverage for
each accident of bodily injury and property damage.

 

  (d) Nuclear primary and excess property insurance in the amount that is
reasonably consistent with the custom in the commercial nuclear power industry
and which, at a minimum, satisfies the requirements of 10 CFR 50.54(w),
currently $1.06 billion. Deductibles shall be reasonably consistent with the
custom in the commercial nuclear power industry, but shall not exceed $5,000,000
without the written consent of Buyer, such consent not to be unreasonably
withheld.

 

  (e) Nuclear liability insurance from American Nuclear Insurers in accordance
with the Price Anderson Act until such time as the NRC shall release Seller from
this obligation. Should the Price Anderson Act be repealed, the Seller shall at
its cost, provide insurance or other similar financial protection affording
coverage consistent with coverages maintained for other nuclear power plants
from the commercial marketplace to the extent such coverage is commercially
available and to the extent that such coverage is available at commercially
reasonable rates. Such insurance shall include, at a minimum, the following
policies (as such are in effect for Unit 1 and Unit 2 as of the Effective Date):

 

45



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

(i) Facility Form

(ii) Secondary Financial Protection

(iii) Master Worker

(iv) Suppliers and Transporters

 

  (f) NEIL nuclear business interruption and extra expense insurance in an
amount that is reasonably consistent with the custom in the commercial nuclear
power industry, but only to the extent of available limits remaining and in
coordination with the amount purchased by the Buyer. Seller hereby agrees that
the Buyer has an insurable interest in business interruption and extra expense
created by the insurable events making power from the plant unavailable. Seller
acknowledges that NEIL insurance covers this exposure and agrees that Buyer is
entitled to purchase NEIL coverage on its own behalf in an amount up to 5% of
the total available limit offered by NEIL; provided, however, that Buyer shall
be entitled to increase such coverage up to a minimum of 10%, but no greater
than 25%, of the total available limit offered by NEIL in the event that Buyer’s
participation in NEIL’s non-nuclear insurance program is terminated by NEIL;
provided, further, that the amount of coverage which Buyer is entitled to obtain
shall be no greater than the amount reasonably necessary to permit Buyer to
realize the full benefits of Buyer’s NEIL member policyholder percentage.

 

  (g) Notwithstanding the foregoing, Seller may self-insure to meet the minimum
insurance requirements above to the extent it maintains a self-insurance
program; provided that Seller (or its guarantor’s) Credit Rating is rated
Investment Grade or better and that its self-insurance program meets the above
minimum insurance requirements. Self-insurance shall be approved and recognized
by the State of Wisconsin for workers compensation and automobile
liability. Self-insurance amounts shall not exceed the maximum for each line of
coverage or $5 million in the aggregate. For any period of time that Seller (or
its guarantor’s) does not have an Investment Grade Credit Rating, Seller shall
comply with the above minimum insurance requirements. In the event that Seller
is permitted to self-insure pursuant to this section, Seller shall notify Buyer
that Seller meets the requirements to self-insure and that its self-insurance
program meets the above minimum insurance requirements.

17.2. Insurance Certificates

On the Effective Date, and thereafter from time to time at the request of Buyer,
Seller shall provide certificates of insurance from insurance companies having a
Best rating of A minus or better confirming that the insurance coverages
required herein are maintained. Such certificates shall provide that Buyer be
given thirty (30) days prior written notice by the insurer, or its authorized
representative, of any cancellation and ten (10) days’ prior written notice due
to cancellation for non-payment of premiums for any required coverage provided
by such insurer as evidenced by the certificates. In addition, Seller agrees to
provide notice to Buyer of any material change in the insurance coverages or
policies required hereby.

 

46



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

17.3. Coverage For Full Term

All required coverages shall remain in full force and effect during the Term.
Seller’s liability under this Agreement shall not be limited to or by the
insurance coverages required by this Agreement.

ARTICLE XVIII: ASSIGNMENT

18.1. Binding Effect

This Agreement shall be binding upon and shall inure to the benefit of the
Parties and their respective successors and permitted assignees.

18.2. Assignment

 

  (a) Subject to Section 2.10, Seller may assign its rights or delegate its
duties under this Agreement with the prior written consent of Buyer in
connection with any assignment or sale of the Facilities; provided, that the
assignee, either directly or through Affiliates, is approved as a licensee to
own and/or operate the Facilities by the NRC; provided, further, that Seller
shall not assign this Agreement or sell the Facilities (or any portion thereof)
to any Person that (i) does not have a Credit Rating equal to or better than
Investment Grade, or (ii) cannot replace the Seller Performance Security with
replacement security consisting of (A) a guaranty or guaranties from a guarantor
with a Credit Rating equal to or better than Investment Grade, or (B) other
Seller Performance Security; and provided, further, that the assigning Party
shall provide prompt prior written notice of such assignment to the other Party
and the assuming Person agrees in writing to assume all obligations under this
Agreement. An assignee that meets the requirements of all of the foregoing
provisos in the preceding sentence shall be deemed a “Permitted Assignee.” Once
a Permitted Assignee provides such replacement security, any Seller Performance
Security provided by Seller/assignor shall be promptly returned to
Seller/assignor.

 

  (b) Seller shall also have the right, without the consent of Buyer, to assign
its rights or delegate its duties under this Agreement to an Affiliate of
Seller, provided that all Seller Performance Security requirements under this
Agreement remain satisfied. An Affiliate that meets the requirements of the
preceding sentence shall be deemed a “Permitted Assignee.”

 

  (c) Seller shall have the right to assign all or a portion of its rights or
obligations under this Agreement to any lender providing financing for Seller’s
acquisition of the Facilities as collateral security for obligations under the
financing documents entered into with such lenders; provided, that (a) Seller
first provides Buyer with written notice of not less than 60 days of such
collateral assignment; and (b) Buyer consents in good faith to the form of
collateral assignment and related documentation.

 

  (d)

Buyer shall have the right, with the prior written consent of Seller (such
consent not to be unreasonably withheld), to assign its rights or delegate its
duties under this Agreement to a non-Affiliate, provided that such assignee has
a Credit Rating

 

47



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

 

equal to or better than Investment Grade, or provides Seller with other evidence
reasonably satisfactory to Seller of its financial ability to perform Buyer’s
obligations hereunder.

 

  (e) Buyer shall have the right, without the consent of Seller, to assign its
rights or delegate its duties under this Agreement (A) to an Affiliate of Buyer
or an entity that is part of the Wisconsin Energy Group (a “Related Entity”);
provided, that such Affiliate or Related Entity is an entity with an Investment
Grade Credit Rating or (B) if it shall merge into, be consolidated with, or
reorganized pursuant to a divestiture in such a way that the surviving entity
is, or on the date of the merger, consolidation, or reorganization, will be
bound by all of the obligations under this Agreement; provided, further, that if
such assignee (or parent or affiliate of such assignee) does not possess an
Investment Grade Credit Rating at the time of such assignment, then Buyer, or
any Affiliate of Buyer with an Investment Grade Credit Rating, shall provide to
Seller a guaranty of assignee’s payment obligations under this Agreement.

18.3. Change in Control

Seller covenants and agrees that without the express written consent of Buyer
any Change in Control of Seller shall be prohibited; provided, however, that
notwithstanding the foregoing, if the Person acquiring the control of Seller
meets the requirements of a Permitted Assignee, Buyer’s consent shall not be
required.

ARTICLE XIX: DISPUTE RESOLUTION

19.1. General Provisions

Every Dispute between the Parties arising out of or in connection with this
Agreement shall be resolved in accordance with this Article XIX, to the extent
permitted by law.

19.2. Negotiation

In the event of a Dispute, the Parties shall in good faith attempt to resolve
such Dispute by negotiations through the Administrative Committee. Either
Operating Contact may request the other to meet within seven (7) days at a
mutually agreed upon time and place. Such request must be in the form of a
written notice that sets forth the nature of the controversy or claim. If the
Dispute that gave rise to such controversy or claim is not resolved within
thirty (30) days from the date of the first meeting of the Administrative
Committee (or, if the Administrative Committee fails to meet within the
applicable period required by this Section 19.2), the Administrative Committee
shall refer the Dispute to senior executives, who shall have authority to settle
the Dispute (the “Senior Executives”). Thereupon, each Operating Contact shall
in no later than fifteen (15) days prepare and deliver to the Senior Executives
and the other Operating Contact a memorandum stating the issues in dispute and
their positions, summarizing any negotiations which have taken place and
attaching relevant documents. The Senior Executives shall meet for negotiations
within fifteen (15) days from the exchange of such memoranda, at a mutually
agreed time and place. If the Dispute is not resolved under this Section 19.2
within ten (10) days of the first meeting of the Senior

 

48



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

Executives, then, in accordance with this Agreement, either Party may pursue any
remedy it may have at law or in equity.

19.3. Binding Upon Parties

In the resolution of any Dispute pursuant to this Article XIX, each of the
Parties, their Operating Contacts and Senior Executives shall give effect to
this Article XIX.

19.4. Continued Performance

Subject to the provisions of Section 10.2, notwithstanding any Dispute between
the Parties and pending the final decision of a Dispute, each Party shall
continue to perform its respective obligations under this Agreement.

ARTICLE XX: COMPLIANCE WITH LAWS; TAXES

20.1. Compliance with Laws

Each Party shall at all times comply with all applicable Laws relating to the
performance of its obligations under this Agreement. Each Party shall give all
required notices, shall procure and maintain all necessary Authorizations and
inspections necessary for its performance of this Agreement, and shall pay all
charges and fees in connection therewith.

20.2. Mobile-Sierra

It is the intent of the Parties that the rates and all other terms and
conditions of the services provided hereunder shall not be subject to change
under Sections 205 or 206 of the Federal Power Act of 1935, 16 U.S.C. § 791 et
seq., (or any successor legislation) without the consent of both Parties. Each
of the Parties hereto agrees not to unilaterally file with the FERC a change in
the rates, terms or conditions of this Agreement. Moreover, absent agreement of
all Parties to a proposed change, the standard of review for changes to any
rate, term or condition of this Agreement proposed by a non-Party or the FERC or
any other Governing Authority acting sua sponte shall be the “public interest”
standard of review set forth in United Gas Pipe Line Co. v. Mobile Gas Services
Corp., 350 U.S. 332 (1956) and Federal Power Commission v. Sierra Pac Power Co.,
350 U.S. 348 (1956). To the extent that the FERC adopts specific language that
parties must incorporate into agreements in order to bind FERC, third parties
and themselves to a public interest standard of review, the Parties hereby
incorporate such language herein by reference.

20.3. Taxes and Other Charges

 

  (a) Seller’s Taxes

Seller is liable for and shall pay, or cause to be paid, or reimburse Buyer if
Buyer has paid, all Taxes applicable to any transaction arising out of this
Agreement at or prior to the Delivery Point on the sale of Energy, Capacity or
Ancillary Services to Buyer. Seller shall indemnify, defend and hold harmless
Buyer from any Claims for such Taxes applicable at or prior to the Delivery
Point.

 

49



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

  (b) Buyer’s Taxes

Buyer is liable for and shall pay, or cause to be paid, or reimburse Seller if
Seller has paid, all Taxes applicable to any transaction arising out of this
Agreement after the Delivery Point on the sale by Buyer of Energy, Capacity or
Ancillary Services. Buyer shall indemnify, defend and hold harmless Seller from
any Claims for such Taxes applicable after the Delivery Point.

 

  (c) Certificate of Tax Exemption

Either Party, upon written request of the other, shall provide a certificate of
exemption or other reasonably satisfactory evidence of exemption if either Party
is exempt from Taxes.

 

  (d) Gross Receipts Tax

The Buyer is liable for any Gross Receipts Tax applicable to any transaction
arising out of this Agreement. If Seller pays any such Gross Receipts Tax, then
Seller shall include such amounts so paid in the next Billing Cycle invoice as
provided in Sections 3.1(a) and 7.1 (the “Gross Receipts Tax Payment”).

ARTICLE XXI: CHANGE IN LAW

21.1. Change in Law

In the event there is a change or changes in any Laws or interpretations
thereof, enacted or adopted after execution of this Agreement or any Law or
interpretation thereof, enacted or adopted after the Effective Date results in
the application of any Law to a new or different class of parties (a “Change in
Law”), the Party affected by such Change in Law shall be responsible for the
burden and, except as provided in Section 21.2 or elsewhere in this Agreement,
shall be permitted to retain the benefits of such Change in Law. For the
avoidance of doubt, except as specifically provided elsewhere in this Agreement,
the terms and conditions of this Agreement shall not be subject to change due to
a Change in Law.

21.2. Future Attributes

In the event that, at any time during the Term, a Change in Law occurs that
causes any aspect of the Facilities as in existence on the date hereof to become
a tradable attribute (e.g., emission credit, renewable energy credit,
environmental credit, “Green” credit, etc.) or otherwise to have a market value,
Buyer shall be entitled to 100% of such tradable attribute and the benefits of
such attribute for the first seven Calendar Years following the Effective Date
and thereafter 50% for the remainder of the Term (with the other 50% belonging
to Seller), and the Parties shall in good faith negotiate to reflect such
allocation to Buyer at no additional cost to Buyer. Seller agrees to execute a
separate agreement to transfer to Buyer any revenue, or any other benefit
received by Seller for such tradable attributes, and to execute all documents
and agreements and take all steps necessary to permit Buyer to market Buyer’s
tradable attributes. Failing any such agreement, Seller agrees to credit to
Buyer such revenues as provided in Section 3.1(b) until such time as an
agreement is executed.

 

50



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

21.3. MISO Changes

In the event that, at any time during the Term, the applicable Transmission
Provider or Transmission Provider Tariff is changed or if an applicable regional
reliability council issues a directive, rule or regulation that materially
adversely affects Seller or Buyer so that the benefits and burdens of this
Agreement are no longer as contemplated by the original intentions of the
Parties, the Parties shall use their commercially reasonable efforts to reform
this Agreement in order to give effect to the original intentions of the Parties
regarding the appropriate allocation of benefits and burdens to each Party.

ARTICLE XXII: MISCELLANEOUS

22.1. Recording Telephone Conversations

Each Party agrees that the other Party or its representatives may record any or
all telephone conversations between representatives of the two Parties pursuant
to or relating to this Agreement. Each Party is hereby advised that telephone
conversations with Buyer’s personnel relating to Section 2.4 and Article IV are
routinely recorded and each Party agrees to obtain any necessary consent of its
personnel regarding such recording. Each Party further agrees that such recorded
telephone conversations shall not be deemed inadmissible in any arbitration
proceeding or court of law by virtue of the recorded nature of the
conversations. Each Party hereby waives any objection to the introduction of
such recorded telephone conversations as evidence in any court of law to the
extent such objections are based on the recorded nature of such conversations.

22.2. Governing Law

 

  (a) This Agreement shall be governed by and construed in accordance with the
law of the State of Wisconsin as to all matters, including but not limited to
matters of validity, construction, effect, performance and remedies.

 

  (b)

The Parties hereby irrevocably submit to the exclusive jurisdiction of the
United States District Court for the Eastern District of Wisconsin or, in the
event that jurisdiction for any matter cannot be established in the United
States District Court for the Eastern District of Wisconsin, in the Circuit
Court for Manitowoc County, solely in respect of the interpretation and
enforcement of the provisions of this Agreement and of the documents referred to
in this Agreement, and in respect of the transactions contemplated hereby, and
hereby waive, and agree not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof or of any such document,
that it is not subject thereto or that such action, suit or proceeding may not
be brought or is not maintainable in said courts or that the venue thereof may
not be appropriate or that this Agreement or any such document may not be
enforced in or by such courts, and the Parties hereto irrevocably agree that all
claims with respect to such action or proceeding shall be heard and determined
in such a court. The Parties hereby consent to and grant any such court
jurisdiction over the Person of such Parties solely for such purpose and over
the subject matter of such dispute and agree that mailing of process or other
papers in connection with any such action or proceeding in the

 

51



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

 

manner provided in Article XV hereof or in such other manner as may be permitted
by Law shall be valid and sufficient service thereof.

 

  (c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT A
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION RESULTING FROM,
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT
OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND
(iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 22.2(c).

22.3. Entire Agreement; Amendment

This Agreement constitutes the entire agreement between the Parties pertaining
to the subject matter of this Agreement, and supersedes and terminates any
letters of intent and all prior and contemporaneous agreements, understandings,
negotiations and discussions with the Parties, whether oral or written,
regarding said subject matter, and there are no warranties, representations or
other agreements between the Parties in connection with the subject matter of
this Agreement, except as specifically set forth in this Agreement. No
amendment, supplement, modification, waiver or termination of this Agreement
shall be binding unless executed in writing by the Party to be bound thereby. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision of this Agreement, whether or not
similar, nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided.

22.4. No Implied Waiver

The failure or delay of any Party hereto to enforce at any time any of the
provisions of this Agreement, or to require at any time performance of the other
Party hereto of any of the provisions hereof, shall neither be construed to be a
waiver of such provisions nor affect the validity of this Agreement or any part
hereof or the right of such Party thereafter to enforce each and every such
provision.

22.5. Severability

If any provision of this Agreement shall be determined to be unenforceable, void
or otherwise contrary to any Law, such condition shall in no manner operate to
render any other provision of this Agreement unenforceable, void or contrary to
any Law, and this Agreement shall continue in force in accordance with the
remaining terms and provisions hereof, unless such condition invalidates the
purpose or intent of this Agreement. In the

 

52



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

event that any of the provisions, or portions or applications thereof, of this
Agreement are held unenforceable or invalid by any court of competent
jurisdiction, Seller and Buyer shall negotiate in good faith to attempt to
implement a reformation of the provisions of this Agreement with a view toward
effecting the purposes of this Agreement by replacing the offending provision
with a valid provision the economic effect of which comes as close as possible
to that of the offending provision.

22.6. No Exclusivity/Dedication of Assets

This Agreement is not intended to be an exclusive arrangement between Buyer and
Seller. No undertaking by a Party hereto to the other Party hereto under any
provision of this Agreement shall constitute the dedication of that Party’s
assets or any portion thereof to the public.

22.7. Expenses

Each Party shall pay the fees and expenses of its respective counsel,
accountants, brokers, consultants, investment bankers and other experts incident
to the negotiation and preparation of this Agreement.

22.8. Counterparts

This Agreement may be executed simultaneously in two (2) or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

22.9. Survival

The applicable provisions of this Agreement shall continue in effect after the
termination of this Agreement, to the extent necessary to provide for final
billing and adjustment, and to make other appropriate settlements hereunder.
Those provisions hereof that by their express terms are intended to survive this
Agreement shall so survive for the periods indicated. Without limitation of the
foregoing, Article VII, Article VIII, Article X, Article XII and Article XIX
shall survive the termination of this Agreement.

22.10. Individual Responsibility

This Agreement shall not be construed to create or give rise to any partnership,
joint venture, agency or other relationship between Seller and Buyer other than
that of purchaser and seller. Each Party shall be solely and individually
responsible for its own covenants, obligations and liabilities as herein
provided, and the Parties do not intend to create any joint, several or joint
and several obligations to any third party. Neither this Agreement, nor any
grant, lease or license related thereto, shall create or be construed to create
any new entity, such as a partnership, association or joint venture.

22.11. No Duty To Third Parties

This Agreement is for the sole benefit of the Parties hereto, and except as
specifically provided herein nothing in this Agreement or any action taken
hereunder shall be construed to create any duty, liability or standard of care
to any Person not a party to this Agreement. Except as specifically provided
herein, no Person shall have any rights or interest, direct or

 

53



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

indirect, in this Agreement or the services to be provided hereunder, or both,
except Buyer and Seller. The Parties specifically disclaim any intent to create
any rights in any Person as a third-party beneficiary to this Agreement or the
services to be provided hereunder, or both.

22.12. Forward Contract

The Parties acknowledge and agree that this Agreement, the transactions
contemplated hereby, and any instrument(s) that may be provided by either Party
hereunder (including any guaranty) shall each, and together, constitute one and
the same “forward contract” within the meaning of the United States Bankruptcy
Code, and Seller, Seller’s Guarantor and Buyer shall each constitute a “forward
contract merchant” under the United Stated Bankruptcy Code.

22.13. Press Releases

Neither Buyer nor Seller shall, without the approval of the other, make any
press release or other public announcement which describes the substantive terms
of this Agreement; provided, that subject to Article XVI the foregoing shall not
preclude communications or disclosures (i) necessary to implement the provisions
of this Agreement, (ii) to comply with accounting and United States Securities
and Exchange Commission disclosure obligations or (iii) in connection with the
application for any Authorization.

 

54



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
duly executed on its behalf by its duly authorized officer as of the date first
set forth above.

 

FPL ENERGY POINT BEACH, LLC By:  

/s/ Michael O’Sullivan

Name:   Michael O’Sullivan Title:   Vice-President WISCONSIN ELECTRIC POWER
COMPANY By:  

/s/ Frederick D. Kuester

Name:   Frederick D. Kuester Title:   Executive Vice President and   Chief
Operating Officer



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

EXHIBIT A

Delivered Energy Charges

 

Year

  

Delivered Energy

Charge (in

$/MWh)

2007

   [**]

2008

   [**]

2009

   [**]

2010

   [**]

2011

   [**]

2012

   [**]

2013

   [**]

2014

   [**]

2015

   [**]

2016

   [**]

2017

   [**]

2018

   [**]

2019

   [**]

2020

   [**]

2021

   [**]

2022

   [**]

2023

   [**]

2024

   [**]

For each month during the Term, the Delivered Energy Charge set forth above
shall apply to all Capacity, Energy and Ancillary Services purchased by Buyer
under the Power Purchase Agreement, including any Uprate accepted hereunder. The
Delivered Energy Charge shall be adjusted by multiplying the amount of such
charge by the Delivered Energy Charge Shaping Factor for such month as set forth
on Exhibit C hereto.

 

A-1



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

EXHIBIT B

Buyer’s Capacity Amount

For any given month during the Term, the Buyer’s Capacity Amount shall be as set
forth in the table below:

 

Column A

  

Column B

  

Column C

Month   

Capacity of the Facilities (MW)

  

Buyer’s Capacity Amount

  

Unit 1

  

Unit 2

  

CT

  

January

   517    519    19    1055

February

   517    519    18    1054

March

   517    519    17    1053

April

   517    519    16    1052

May

   517    519    16    1052

June

   517    519    15    1051

July

   512    514    15    1041

August

   512    514    15    1041

September

   512    514    15    1041

October

   517    519    16    1052

November

   517    519    17    1053

December

   517    519    18    1054

Column A – Depicts the month of the year.

Column B – Will be updated over the Term of this Agreement to reflect the
Capacity of the Facilities (including the Planned Uprate, but excluding Capacity
related to any Uprate not accepted by Buyer pursuant to Section 2.9(a)), as
determined in accordance with the MAIN Guide No. 3A Standards (or with the
Effective Capacity Requirements, if applicable). CT Capacity will be included in
Buyer’s Capacity Amount only in the event that Buyer has documented to the
reasonable satisfaction of the applicable regional reliability council and/or
MISO, as applicable, that the CT is interconnected and available to provide
Capacity and Energy to the Transmission Owner’s system.

Column C – Shall be the sum of the subcolumns of Column B as those values may be
revised during the Term of this Agreement.

 

B-1



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

EXHIBIT C

Delivered Energy Charge Shaping Factor

 

Month

  

On-Peak Hours

  

Off-Peak Hours

January

   [**]    [**]

February

   [**]    [**]

March

   [**]    [**]

April

   [**]    [**]

May

   [**]    [**]

June

   [**]    [**]

July

   [**]    [**]

August

   [**]    [**]

September

   [**]    [**]

October

   [**]    [**]

November

   [**]    [**]

December

   [**]    [**]

 

C-1



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

EXHIBIT D

DIAGRAM OF METERING DEVICES

LOGO [g89327img003.jpg]

The Metering Devices identified above as numbers 3, 4, 7 and 8 are revenue
quality meters.

 

D-1



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

EXHIBIT E

FORM OF SELLER’S GUARANTY

GUARANTY AGREEMENT

THIS GUARANTY made as of the      day of December, 2006 (the “Guaranty”), from
FPL GROUP CAPITAL INC., a corporation organized and existing under the laws of
the State of Florida and having its principal place of business in 700 Juno
Universe Boulevard, Juno Beach, FL 33408 being hereinafter referred to as the
“Guarantor,” to WISCONSIN ELECTRIC POWER COMPANY, a Wisconsin corporation with a
principal place of business in Milwaukee, Wisconsin (“WEPCO”).

WITNESSETH:

WHEREAS, WEPCO and FPL ENERGY POINT BEACH, LLC, a limited liability company
organized under the laws of Wisconsin (“Seller”) have entered into a Power
Purchase Agreement dated as of the date hereof (the “PPA”); and

WHEREAS, Seller is an affiliate of the Guarantor and the Guarantor will benefit
from the transactions contemplated by the PPA; and

WHEREAS, WEPCO has agreed to sign the PPA on the condition, among others, that
the Guarantor executes and delivers this Guaranty; and

NOW, THEREFORE, to induce WEPCO to sign the PPA and consummate the transactions
contemplated thereby and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the Guarantor does hereby
warrant to and covenant and agree with WEPCO as follows:

ARTICLE 1—DEFINITIONS

1.1 Definitions. Unless otherwise defined in this Guaranty, capitalized terms
have the meanings specified or referred to in the PPA.

ARTICLE 2—GUARANTY

2.1 Guaranty. Subject to the provisions of Section 2.3(c) hereof, Guarantor
hereby unconditionally and irrevocably guarantees to WEPCO and its successors
and permitted assigns, the prompt and full payment and performance of any and
all obligations of the Seller to WEPCO when due, whether by acceleration or
otherwise, with such interest as may accrue thereon, under the PPA or under any
other documents or instruments now or hereafter evidencing, securing or
otherwise relating to the PPA (the “Guaranteed Obligations”); provided, however,
that Guarantor’s liability under this Guaranty, and the maximum recovery from
the Guarantor

 

E-1



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

pursuant to this Guaranty, shall in no event exceed [**] in the aggregate (the
“Maximum Recovery Amount”), plus any reasonable expenses required to be paid by
Guarantor pursuant to Section 4.4 herein. If Seller fails to pay or perform any
Guaranteed Obligation, following the date the same becomes due and payable (and
after giving effect to all applicable periods of grace and notice), then,
subject to the limit of the Maximum Recovery Amount, Guarantor will pay or
perform such obligation within three Business Days following written demand by
WEPCO to the Guarantor.

2.2 Guaranty Absolute. (a) Subject to the provisions hereof, the Guarantor
absolutely guarantees that the Guaranteed Obligations will be paid and performed
strictly in accordance with the terms of the PPA, regardless of any law or
regulation now or hereafter in effect in any jurisdiction affecting any of such
terms or the rights of WEPCO with respect thereto. This Guaranty constitutes a
guarantee of payment and performance and not of collection. The obligations of
the Guarantor hereunder are several from the Seller or any other person, and are
primary obligations concerning which the Guarantor is the principal obligor. The
liability of Guarantor under this Guaranty shall be direct and immediate and not
conditional or contingent upon the pursuit of any remedies against the Seller or
any other person, nor against securities or liens available to WEPCO, its
successors or permitted assigns. Subject to the provisions hereof, the liability
of the Guarantor under this Guaranty shall be irrevocable, absolute and
unconditional irrespective of, and the Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to, any or all
of:

 

  (i) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations, or any other amendment,
modification or waiver of, or any consent to departure from, the terms of such
Guaranteed Obligations;

 

  (ii) any change, restructuring or termination of the corporate structure or
existence of the Seller or any of its subsidiaries;

 

  (iii) any lack of validity or enforceability of the PPA or any agreement or
instrument relating thereto;

 

  (iv) any failure of WEPCO to disclose to either the Seller or the Guarantor
any information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of either the Seller or any of
its subsidiaries now or hereafter known to WEPCO (the Guarantor waiving any duty
on the part of WEPCO to disclose such information);

 

  (v) any lack of due diligence by WEPCO in the collection or protection of or
realization upon any collateral securing the Guaranteed Obligations; or

 

  (vi)

any circumstance whatsoever or any act of WEPCO or any existence of or reliance
on any representation by WEPCO that might otherwise constitute

 

E-2



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

 

a legal or equitable defense available to, or a discharge of, a guarantor or
surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by WEPCO or any other Person upon the insolvency,
bankruptcy, or reorganization of the Seller or otherwise, all as though such
payment had not been made.

(b) No action which WEPCO shall take or fail to take in connection with the
Guaranteed Obligations, or any security for the payment or performance of any of
the Guaranteed Obligations, nor any course of dealing with Seller or any other
person, shall release Guarantor’s obligations hereunder, affect this Guaranty in
any way, or afford Guarantor any recourse against WEPCO.

(c) In the case of an Event of Default under the PPA or with regard to any of
the Guaranteed Obligations, Guarantor hereby consents and agrees that WEPCO
shall have the right to enforce its rights, powers, and remedies thereunder or
hereunder or under any other instrument now or hereafter evidencing, securing,
or otherwise relating to the Guaranteed Obligations, and apply any payments or
credits received by the Seller or Guarantor or realized from any security, in
any manner and in any order as WEPCO, in its sole discretion, shall see fit, and
all rights, powers, and remedies available to WEPCO in such event shall be
nonexclusive and cumulative of all other rights, powers, and remedies provided
thereunder or hereunder or by law or in equity. If the Guaranteed Obligations
are partially paid by reason of the election of WEPCO, its successors or
assigns, to pursue any of the remedies available to WEPCO, or if such
indebtedness is otherwise partially paid, this Guaranty shall nevertheless
remain in full force and effect, and Guarantor shall ,subject to the Maximum
Recovery Amount, remain liable for the entire balance of the Guaranteed
Obligations even though any rights which Guarantor may have against the Seller
may be destroyed or diminished by the exercise of any such remedy.

2.3 Waivers and Acknowledgments. (a) Guarantor hereby waives promptness,
diligence, presentment, demand of payment, acceptance, notice of acceptance,
protest, notice of dishonor and any other notices with respect to any of the
Guaranteed Obligations and this Guaranty.

(b) The Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future, subject however to the limit of the Maximum Recovery Amount; provided,
however, that this Guaranty shall automatically terminate upon receipt by WEPCO
of replacement Seller Performance Security meeting the requirements of
Section 8.1 of the PPA. The provisions of this Guaranty shall extend and be
applicable to all renewals, amendments, extensions, consolidations, and
modifications of the PPA.

(c) The Guarantor hereby unconditionally and irrevocably waives any defense
based on any right of set-off or counterclaim against or in respect of the
obligations of the Guarantor

 

E-3



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

hereunder; provided, however, that Guarantor shall have, and expressly reserves
to itself, the same defenses available to the Seller with respect to any payment
obligations arising under the PPA, except for defenses arising out of
bankruptcy, insolvency, dissolution or liquidation of the Seller.

2.4 Subrogation. Notwithstanding any payment or payments or performance made by
the Guarantor hereunder, the Guarantor hereby irrevocably waives any and all
rights of subrogation to the rights of WEPCO against the Seller and any and all
rights of reimbursement, assignment, indemnification or implied contract or any
similar rights (including without limitation any statutory rights of subrogation
under Section 509 of the Bankruptcy Code, 11 U.S.C. § 509) against the Seller or
against any other guarantor of all or any part of the Guaranteed Obligations
until such time as the Guaranteed Obligations have been indefeasibly paid or
performed in full. If, notwithstanding the foregoing, any amount shall be paid
to the Guarantor on account of such subrogation or similar rights at any time
when all of the Guaranteed Obligations shall not have been indefeasibly paid in
full, such amount shall be held by the Guarantor in trust for WEPCO and shall be
turned over to WEPCO in the exact form received by the Guarantor, to be applied
against the Guaranteed Obligations in such order as WEPCO may determine in its
sole discretion.

2.5 Reporting. Guarantor shall promptly notify WEPCO of any Insufficient Credit
Status relating to Guarantor or any circumstance that results in Seller’s
failure to be in compliance with the Seller Performance Security requirements of
Article VIII of the PPA. From time to time, at WEPCO’s written request,
Guarantor shall provide WEPCO promptly with such evidence as WEPCO may
reasonably request that this Guaranty is in full compliance with the PPA.

ARTICLE 3—REPRESENTATIONS AND WARRANTIES

The Guarantor hereby represents and warrants as follows:

3.1 Organization. The Guarantor is a corporation duly organized, validly
existing and in good standing under the laws of the state of Florida.

3.2 Authorization; No Conflict. The execution and delivery by the Guarantor of
this Guaranty, and the performance by the Guarantor of its obligations hereunder
(i) are within the Guarantor’s corporate powers, (ii) have been duly authorized
by all necessary corporate action, (iii) do not contravene its Articles of
Incorporation or any law or regulation applicable to or binding on the Guarantor
or any of its properties and (iv) do not require the consent or approval of any
person which has not already been obtained or the satisfaction or waiver of any
conditions precedent to the effectiveness of this Guaranty that have not been
satisfied or waived.

3.3 Enforceability. This Guaranty constitutes the legal, valid and binding
obligation of the Guarantor enforceable against the Guarantor in accordance with
its terms, except to the extent that such enforceability may be limited by
applicable bankruptcy, insolvency, dissolution, reorganization, moratorium,
liquidation or other similar laws affecting creditors’ rights generally

 

E-4



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

and by general principles of equity (regardless of whether enforcement is sought
in a proceeding in equity or at law).

3.4 No Bankruptcy Proceedings. There are no bankruptcy proceedings pending or
being contemplated by Guarantor or, to its knowledge, threatened against it.

3.5 No Legal Proceedings. There are no legal proceedings pending against the
Guarantor that would be reasonably likely to materially adversely affect the
legality, validity or enforceability of this Guaranty.

ARTICLE 4—MISCELLANEOUS

4.1 Continuing Guaranty; Assignment. This Guaranty is a continuing guaranty and
shall (i) remain in full force and effect until all of the Guaranteed
Obligations have been satisfied, (ii) consistent with the terms hereof, apply to
all Guaranteed Obligations whenever arising, (iii) be binding upon the
Guarantor, its successors and assigns, and (iv) inure to the benefit of, and be
enforceable by, WEPCO and its permitted assignees hereunder. The WEPCO may not
assign or delegate its rights or obligations under this Guaranty without the
prior written consent of the Guarantor, which consent shall not be unreasonably
delayed or withheld. The Guarantor may not assign or delegate its rights or
obligations under this Guaranty without (x) the prior written consent of WEPCO,
which consent may be withheld in WEPCO’s sole discretion, and (y) a written
assignment and assumption agreement in form and substance reasonably acceptable
to WEPCO. Without prejudice to the survival of any of the other agreements of
the Guarantor under this Guaranty, the agreements and obligations of the
Guarantor contained in Section 4.4 (with respect to enforcement expenses) and
the last sentence of Section 2.2(a) shall survive the payment in full of the
Guaranteed Obligations and all of the other amounts payable under this Guaranty.

4.2 Notices. All notices, requests, demands and other communications which are
required or may be given under this Guaranty shall be in writing and shall be
deemed to have been duly given when actually received if (a) personally
delivered; (b) transmitted by facsimile, electronic or digital transmission
method; or (c) if sent by certified or registered mail, return receipt
requested. In each case notice shall be sent:

 

  (i) if to WEPCO:

Wisconsin Electric Power Company

333 West Everett Street, Room A214

Milwaukee, Wisconsin 53203

Attention: Treasurer

 

  (ii) if to the Guarantor:

FPL Group Capital Inc

 

E-5



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

700 Universe Boulevard

Juno Beach, FL 33408

Attention: Treasurer

or to such other place and with such other copies as WEPCO or the Guarantor may
designate as to itself by written notice to the other pursuant to this
Section 4.2. Delivery by facsimile of an executed counterpart of a signature
page to any amendment or waiver of any provision of this Guaranty shall be
effective as delivery of an original executed counterpart thereof.

4.3 Delay and Waiver. No failure on the part of WEPCO to exercise, and no delay
in exercising, any right hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any right hereunder preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

4.4 Expenses. The Guarantor agrees to pay or reimburse WEPCO and any permitted
assignees of WEPCO on demand for its reasonable costs, charges and expenses
(including reasonable fees and expenses of counsel) incurred in connection with
the enforcement of this Guaranty or occasioned by any breach by the Guarantor of
any of its obligations under this Guaranty should Guarantor be required to pay
under this Guaranty.

4.5 Entire Agreement; Amendments. This Guaranty and any agreement, document or
instrument attached hereto or referred to herein integrate all the terms and
conditions mentioned herein or incidental hereto and supersede all oral
negotiations and prior writings in respect to the subject matter hereof. In the
event of any conflict between the terms, conditions and provisions of this
Guaranty and any such agreement, document or instrument, the terms, conditions
and provisions of this Guaranty shall prevail. This Guaranty may only be amended
or modified by an instrument in writing signed by each of the Guarantor and
WEPCO and any permitted assignees of WEPCO.

4.6 Headings. The headings of the various Sections of this Guaranty are for
convenience of reference only and shall not modify, define or limit any of the
terms or provisions hereof.

4.7 Governing Law; Consent to Jurisdiction. (a) This Guaranty shall be construed
and interpreted, and the rights of the parties determined, in accordance with
the law of the State of Wisconsin, without giving effect to principles of
conflicts of law that would require the application of the laws of another
jurisdiction.

(b) Each party hereto irrevocably and unconditionally agrees to the exclusive
jurisdiction of the United States District Court for the Eastern District of
Wisconsin or, in the event that jurisdiction for any matter cannot be
established in the United States District Court for the Eastern District of
Wisconsin, in the Circuit Court for Manitowoc County, solely in respect of the
interpretation and enforcement of the provisions of this Guaranty and hereby
waive, and agree not to assert, as a defense in any action, suit or proceeding
for the interpretation or

 

E-6



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

enforcement hereof that it is not subject thereto or that such action, suit or
proceeding may not be brought or is not maintainable in said courts or that the
venue thereof may not be appropriate or that this Guaranty may not be enforced
in or by such courts, and the parties hereto irrevocably agree that all claims
with respect to such action or proceeding shall be heard and determined in such
a court. The parties hereby consent to and grant any such court jurisdiction
over the person of such parties solely for such purpose and over the subject
matter of such dispute and agree that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in
Section 4.2 hereof or in such other manner as may be permitted by Law shall be
valid and sufficient service thereof.

(c) THE GUARANTOR AND, BY ITS ACCEPTANCE OF THIS GUARANTY, WEPCO, HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO, THIS GUARANTY, OR THE ACTIONS OF ANY PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

4.8 Severability. Any provision of this Guaranty that shall be prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its duly authorized representative as of the day and year first
above written.

 

FPL Group Capital Inc.

By:

 

 

Name:   James L. Robo Title:   Vice President

 

E-7



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

WEPCO EXHIBIT F

FORM OF LETTER OF CREDIT

IRREVOCABLE STANDBY LETTER OF CREDIT No.             

 

  [Date]  

[Credit No.]

 

 

 

 

 

 

 

[Name and Address

of Beneficiary]

Dear Sirs:

We hereby establish in your favor, for the account of [NAME OF ACCOUNT PARTY]
(“Account Party”), with respect to the Power Purchase Agreement dated as of
[                    ] between [Account Party] and you (“Beneficiary”) (the
“PPA”), our irrevocable standby letter of credit no. (the “Standby Letter of
Credit”) whereby we hereby irrevocably authorize you to draw on us, in
accordance with the terms and conditions hereinafter set forth, by your draft or
drafts at sight, in the aggregate in an amount not to exceed
                                         United States Dollars (U.S.
$                     ).

Funds against this Standby Letter of Credit are available to you against your
sight draft(s) drawn on us, referring thereon to the number and date of this
Standby Letter of Credit, accompanied by a written and completed certificate
executed by you in the form attached as Annex 1 hereto, with appropriate
insertions. Multiple, partial drafts may be drawn hereunder. Such available
funds shall not directly or indirectly constitute funds or collateral deposited
with or for the bank account by the [Account Party], or pledged with or for the
bank’s account by the [Account Party].

Presentation of such drafts, and such certificates shall be made on any day
which is a business day for us at or prior to 5:00 p.m. (CPT) at our office
located at Milwaukee, Wisconsin, or at any other office in the United States of
America which may be designated by us in a written notice delivered to you. If
such sight draft and such certificate are received at any such office, all in
strict conformity with the terms and conditions of this Standby Letter of
Credit, on or prior to the expiration date hereof, we hereby agree with you that
we will duly honor the same within three (3) business days of such presentation.
Notwithstanding the foregoing, Beneficiary may demand payment under this Standby
Letter of Credit by telecopy or e-mail when promptly confirmed by written
demand; however, actual disbursement of funds pursuant to a demand presented by
telecopy or e-mail shall not occur until we are presented with the original
Standby Letter of Credit.

 

F-1



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

This Standby Letter of Credit is effective immediately and expires at 5:00 p.m.
(CPT) on                     , 20    . It is a condition of this Standby Letter
of Credit that it will be deemed automatically extended for successive periods
of one year each from the present or any future expiration date under clause
(b) above (but in no event later than                     , 20    ), unless we
notify you, in writing, by certified or registered mail at your respective
addresses, not less than ninety (90) days prior to any such date, that we have
elected not to extend such expiration date for such additional period.
Notwithstanding Article 16 of the UCP (as such term is defined below), any
notice of our election not to extend the expiration date of this Standby Letter
of Credit shall be effective only upon actual receipt by you and no such notice
shall have any effect absent such actual receipt. In the event that the
expiration date of this Standby Letter of Credit occurs at such time as the
events described in Article 17 of the UCP (as such term is defined below) are
occurring, said expiration date shall be automatically extended by a period of
time equal to the duration of such events.

We hereby undertake that we will not modify, revoke or terminate this Standby
Letter of Credit without your written consent. Except as stated herein, payment
of drafts drawn under this Standby Letter of Credit is not subject to any
condition or qualification. This Standby Letter of Credit sets forth in full the
terms of our undertaking, and such undertaking shall not be modified, annulled
or amplified by reference to any other document, instrument or agreement
referred to herein or in which the Standby Letter of Credit is referred or to
which the Standby Letter of Credit relates, and any such reference shall not be
deemed to incorporate herein by reference any document, instrument or agreement.
Our obligations hereunder are primary obligations that shall not be affected by
the performance or non-performance by [Account Party] of any obligations under
any loan agreement or under any agreement between [Account Party] and you or
between [Account Party] and us or between [Account Party] and its agents.

We hereby waive any right to set off and apply any and all deposits (general or
special, time or demand, provisional or final) or collateral at any time held
and other indebtedness at any time owing by us to or for the credit of or the
account of Account Party against any and all of the obligations of Account Party
now or hereafter existing to reimburse us for our disbursements under this
Standby Letter of Credit; provided, however, that each such right shall be
reinstated if it is determined that such right would not lead to our being
released, prevented or restrained from or delayed in, honoring any draft
presented in accordance with this Standby Letter of Credit. The foregoing waiver
is intended to defeat any possible claim that honor of this Standby Letter of
Credit, or of any draft presented hereunder, may constitute a preferential
transfer of the bankrupt account party’s property securing our right of
reimbursement. Nothing herein shall be construed to support the validity of any
such claim, to support any delay in our obligation to honor this Standby Letter
of Credit or to detract from the independence of our obligation to honor this
Standby Letter of Credit at the times and in accordance with the terms stated
and incorporated by reference herein.

This Standby Letter of Credit is transferable in its entirety (but not in part).
Each letter of credit issued upon any such transfer and assignment may be
successively transferred and assigned. Transfer of this Standby Letter of Credit
to any transferee shall be effected by the presentation to us of this Standby
Letter of Credit accompanied by a certificate in the form attached as Annex 2
hereto, with appropriate insertions. Upon such presentation we shall forthwith
issue an irrevocable

 

F-2



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

letter of credit to such transferee with provisions therein consistent with this
Standby Letter of Credit.

To the extent not contrary to the express terms hereof, this Standby Letter of
Credit shall be governed by the Uniform Customs and Practice for Documentary
Credits (1993 Revision), International Chamber of Commerce Publication No. 500
(herein referred to as the “UCP”), or by subsequent Uniform Customs and Practice
fixed by subsequent Congresses of the International Chamber of Commerce. This
Standby Letter of Credit shall be deemed to be a contract made under the laws of
the State of Wisconsin and shall, as to matters not governed by the UCP, be
governed by and construed in accordance with the laws of the State of Wisconsin.

Yours very truly,

[ISSUING BANK]

 

F-3



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

ANNEX 1

CERTIFICATE

 

Re: Point Beach Nuclear Plant Power Purchase Agreement dated
                    , 20     between [Name of Account Party] (“[Account Party]”)
and [Name of Beneficiary] (“[Beneficiary]”) (the “PPA”).

The undersigned, each a duly authorized officer of [Beneficiary], hereby certify
to [ISSUING BANK] (the “Bank”) with reference to irrevocable standby letter of
credit no.     (the “Standby Letter of Credit”), issued by the Bank for the
account of [Account Party] in favor of [Beneficiary] that:

 

  (1) (Insert one of the following, as applicable)

Pursuant to the provisions of the PPA, an event has occurred under the PPA that
entitles Beneficiary to draw on the Standby Letter of Credit in the amount of
the sight draft (after giving effect to all applicable periods of grace and
notice), which event remains uncured or unwaived as of the date of this
Certificate (an example of such an event includes, without limitation, an Event
of Default described in the PPA).

or

[Beneficiary] has received written notice from the Bank in accordance with the
terms of the Standby Letter of Credit that the Bank has elected not to extend
the expiration date of the Standby Letter of Credit for an additional period
past its then-expiration date and the Account Party has failed to replace this
Standby Letter of Credit with other [Seller Performance Security][Buyer
Performance Security] meeting the requirements of the PPA at least thirty
(30) days prior to the then-expiration date of the Standby Letter of Credit.

(2) The undersigned are each a duly elected and incumbent officer of
[Beneficiary] and are authorized to execute and deliver this certificate and to
draw upon the Standby Letter of Credit.

 

F-4



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Certificate
as of this day of         , 20    .

 

[BENEFICIARY]

By:

 

Title:

 

By:

 

Title:

 

 

F-5



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

ANNEX 2

INSTRUCTION TO ASSIGN IN ENTIRETY

 

                ,

  20

 

 

Re: Irrevocable Standby Letter of Credit No.

Gentlemen:

For value received, the undersigned beneficiary hereby irrevocably assigns to:

(Name of Assignee)

(Address)

all rights of the undersigned beneficiary to draw under the above Standby Letter
of Credit in its entirety.

By this assignment, all rights of the undersigned beneficiary in such Standby
Letter of Credit are transferred to the assignee and the assignee shall
hereafter have the sole rights as beneficiary thereof.

The Standby Letter of Credit is returned herewith and in accordance therewith we
ask you to issue a new irrevocable Standby Letter of Credit in favor of the
assignee with provisions consistent with the Standby Letter of Credit.

 

Very truly yours [Beneficiary] By:   Title:   By:   Title:  

 

F-6



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

EXHIBIT G

PEAK ADJUSTMENT PAYMENT

During each month of June, July and August for each Calendar Year of the Term
(the “Peak Period”), Seller must achieve the Target Capacity Factor for the
Facilities as set forth in this Exhibit G. If Seller fails to achieve such
Target Capacity Factor for any such month, Seller shall be responsible for a
payment to Buyer (the “Peak Adjustment Payment”) calculated in accordance with
the following formula:

(TEM – DEM) x [**] (in 2007 dollars escalating by three percent (3%) for each
year of the Term)

where

TEM = Targeted Energy for the month, which shall be the product of: (i) the
applicable Buyer’s Capacity Amount for the month (excluding the CT Capacity);
(ii) the number of hours in the month; and (iii) the Target Capacity Factor.

DEM = Delivered Energy for the month.

If the resulting product of the above formula is positive, then such positive
amount shall equal the Peak Adjustment Payment for the month in question and
Seller shall pay that Peak Adjustment Payment in accordance with this Exhibit G.
If the resulting product is zero or negative, then neither Seller nor Buyer
shall owe a Peak Adjustment Payment for the month.

If it is determined that Seller owes Buyer a Peak Adjustment Payment for a
particular month, Buyer shall have the right to either (a) demand payment of
that Peak Adjustment Payment in writing, in which case Seller shall make such
payment to Buyer within five (5) Business Days after the written demand for
payment is received, or (b) include the Peak Adjustment Payment on the invoices
for such Billing Cycle pursuant to Section 7.1(a).

 

G-1



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

EXHIBIT H

SCHEDULING PROVISIONS

 

(a) Scheduling of Generation Offers. Seller shall submit its Generation Offer,
as a DNR, for the Facilities (other than the CT) into the MISO Day-Ahead Market
and the MISO Real-Time Market for dispatch as a must-run generation unit with a
dispatch minimum for each hour of the Operating Day equal to no less than the
full expected Net Energy Output (consistent with the Transmission Provider
Tariff) except as agreed otherwise by Buyer, provided, however, that during any
Derate, Seller shall be obligated to schedule Generation Offers under
Section 4.1 and this Exhibit H with respect to the full expected Net Energy
Output, and provided further that Seller shall reasonably coordinate with Buyer
in responding to a negative LMP. Seller shall offer the CT in the MISO Day-Ahead
Market and MISO Real-Time Market in accordance with the Transmission Provider
Tariff.

 

(b) Scheduling of Financial Bilateral Transactions. Unless otherwise mutually
agreed by the Parties, for each Operating Day, Seller shall submit one or more
MISO FinScheds that reflect the Net Energy Ouptut plus any Replacement Energy
for such Operating Day and Buyer shall accept each such MISO FinSched no later
than the deadline established by MISO for such acceptance, with each utilizing
the appropriate MISO electronic scheduling system and protocols in accordance
with the following Scheduling parameters:

 

  (i) Seller and Buyer shall work together using commercially reasonable efforts
to provide the necessary documentation to MISO to facilitate the processing of
MISO FinScheds;

 

  (ii) At least 48 hours prior to the deadline established by MISO, but no later
than two Business Days after the relevant Operating Day (the “Scheduling
Window”), Seller shall submit a MISO FinSched for settlement in the MISO
Day-Ahead Market for the actual Net Energy Output or Replacement Energy or both,
as applicable, for the relevant Operating Day;

 

  (iii) At least two (2) hours prior to the deadline established by MISO, Buyer
shall confirm such MISO FinSched submitted by Seller in accordance with
paragraph (i) above; provided, that if Buyer disputes any component of any such
MISO FinSched submitted by Seller, Buyer shall promptly notify Seller and Buyer
and Seller shall cooperate to resolve any discrepancies in a timely manner; and

 

  (iv) No true-up to the MISO FinSched shall be made; provided, that Seller may
make revisions to any MISO FinSched during the applicable Scheduling Window by
giving Buyer telephonic notice of such revision(s) with confirmation (by e-mail
or fax) as soon as practicable.

 

H-1



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

EXECUTION VERSION

 

EXHIBIT I

MAIN GUIDE NO. 3A STANDARDS

(as attached)

 

I-1